ACCEPTED
                                                                        03-14-00608-CV
                                                                                3711086
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                   1/9/2015 11:35:00 AM
                                                                       JEFFREY D. KYLE
                                                                                 CLERK
                    NO. 03-14-00608-CV

                         IN THE                    FILED IN
                                            3rd COURT OF APPEALS
               COURT OF APPEALS FOR THE         AUSTIN, TEXAS
            THIRD SUPREME JUDICIAL DISTRICT 1/9/2015 11:35:00 AM
                    AT AUSTIN, TEXAS          JEFFREY D. KYLE
                                                      Clerk




               LINDA NOWLIN, APPELLANT

                            V.

                LORI KEATON, APPELLEE



            APPEAL OF CAUSE C-1-CV-14-006938
           FROM THE COUNTY COURT AT LAW #1
               OF TRAVIS COUNTY, TEXAS



                   APPELLANT’S BRIEF




                          DAVID NOWLIN
                          ATTORNEY FOR APPELLANT

                          7301 RR 620 North, Ste. 155, 319
                          Austin, Texas 78726-4537
                          Telephone: (512) 468-4882
                          Email:      DavidNowlin@me.com




NO ORAL ARGUMENT REQUESTED
           IDENTIFICATION OF THE PARTIES AND COUNSEL
       Appellant certifies that the following is a complete list of the parties, attor-
neys, and all other interested persons regarding this matter:

1. The Appellant in this case is:        Linda Nowlin
                                         Nowlin Properties
                                         7301 RR 620 North, Ste. 155, 319
                                         Austin, Texas 78726-4537

2. Appellant was represented             David Nowlin
   at trial and on appeal by:            Nowlin Properties
                                         7301 RR 620 North, Ste. 155, 319
                                         Austin, Texas 78726-4537

4. The Appellee in this case is:         Lori Keaton
                                         The Giving Tree Learning Center
                                         15102 Cavalier Canyon Drive
                                         Lakeway, Texas 78734


5. Appellee was represented              Robby Abarca
   at trial and on appeal by:            Attorney at Law
                                         P.O. Box 152547
                                         Austin, Texas 78715




                                            ii
                NOTATION AS TO THE FORM OF CITATION
Citation in this brief will be as follows:

(a)   Citation to the Reporter’s Record (R) will be to volume and page number,
      e.g., “2R12” refers to page 12 of the second volume of the Reporter’s Rec-
      ord and “SR12” refers to the same page of the supplemental volume.
(b)   Citation to the single-volume Clerk’s Record (CR) will be to page number
      only, e.g., “CR15” refers to page 15 of the Clerk’s Record.
(c)   Citation to the Plaintiff’s and Defendant’s Exhibits (PX and DX respective-
      ly) will be to exhibit and page number, e.g., “2PX1” refers to page 1 of
      Plaintiff’s Exhibit #2. All exhibits in evidence are located, in the third vol-
      ume of the Reporter’s Record.




                                             iii
                                           TABLE OF CONTENTS
Title Page....................................................................................................................i

Identification of the Parties and Counsel..................................................................ii

Notation as to the Form of Citation..........................................................................iii

Table of Contents.....................................................................................................iv

Index of Authorities..................................................................................................vi

Statement of the Case.............................................................................................viii

Points of Error..........................................................................................................ix

Statement of Facts.....................................................................................................1

Summary of Argument..............................................................................................7

Argument.................................................................................................................10

    I.        The Trial Court Erred in Refusing to Submit to the Jury Appellant’s
              Questions Regarding Past Due Rent or to Enter Judgment that
              Appellee Owed Appellant Rent, Attorney Fees and Costs of Court........10

         A.        Appellant Was Entitled to Past Due Rent in the Amount of
                   $4,200.00 for July and August of 2014 as a Matter of Law...............11

         B.        Appellant’s Challenge to the Jury Charge and the Questions Posed
                   for the Jury’s Consideration was Properly Preserved.........................14

         C.        Appellant Was Entitled to a Jury Determination on the Issue of
                   Past Due Rent......................................................................................17

         D.        Appellant Was Entitled to a Judgment in Her Favor for Her
                   Reasonable Attorney Fees and Costs of Court....................................18



                                                              iv
    II.         The Trial Court Erred When it Refused to Submit to the Jury
                Appellant’s Questions Relating to Appellee’s Late Payment of Rent or
                to Enter Judgment that Appellee Breached the Lease by Failing to Pay
                Rent On Time...........................................................................................21

           A.       The Issues Presented herein, Including the Issue of Appellant’s
                    Right to Possession of the Property, Are Not Moot............................21

           B.       Appellant Was Entitled to Judgment as a Matter of Law that
                    Appellee Breached the Lease by Failing to Pay Rent for July of
                    2014 On or Before July 1, 2014..........................................................27

           C.       The Jury Verdict on the Issue of Late Payment of Rent was
                    Unsupported by the Evidence.............................................................34

    III.        The Trial Court Erred When it Refused to Submit to the Jury
                Appellant’s Questions Relating to Appellee’s Refusal of Access or to
                Enter Judgment that Appellee Breached the Lease by Refusing Access
                for Maintenance and Repair.....................................................................37

           A.       Appellant Was Entitled to Judgment as a Matter of Law that
                    Appellee Breached the Lease by Refusing Peaceful Entry to
                    Perform Maintenance and Repair.......................................................37

           B.       The Jury Verdict on the Issue of Refusal of Peaceful Entry to
                    Perform Maintenance and Repair was Unsupported by the
                    Evidence..............................................................................................42

    IV.         The Trial Court Erred When the Presiding Judge Demonstrated Bias
                Against and Hostility and Animosity Toward Appellant and Her
                Claims at Trial..........................................................................................44

Prayer.......................................................................................................................48

Certificate of Service...............................................................................................49

Certificate of Compliance........................................................................................49

Appendix.................................................................................................................50


                                                              v
                                    INDEX OF AUTHORITIES

                                                     Cases
                                          Texas Supreme Court
Amoco Production Co. v. Alexander,
622 S.W.2d 563 (Tex. 1981)...................................................................................10

Barr v. Resolution Trust Corp.,
837 S.W.2d 627 (Tex. 1992)...................................................................................23

Coker v. Coker,
650 S.W.2d 391 (Tex. 1983).............................................................................32, 40
Dow Chemical Co. v. Francis,
46 S.W.3d 237 (Tex. 2001).....................................................................................11
In Re Daredia,
317 S.W.3d 247 (Tex. 2010)...................................................................................24
Lehmann v. Har-Con Corp.,
39 S.W.3d 191 (Tex. 2001).....................................................................................24
Marshall v. Housing Auth. City San Antonio,
198 S.W.3d 782 (Tex. 2006)...........................................................21, 22, 24, 25, 27

National Collegiate Athletic Ass'n v. Jones,
1 S.W.3d 83 (Tex. 1999).........................................................................................22

Prudential Ins. v. Financial Review Servs.,
29 S.W.3d 74 (Tex. 2000).......................................................................................10

State Dept. Highways v. Payne,
838 S.W.2d 235 (Tex. 1992)...................................................................................14

Tiller v. McLure,
121 S.W.3d 709 (Tex. 2003)...................................................................................10
Williams v. Lara,
52 S.W.3d 171 (Tex. 2001).....................................................................................22




                                                        vi
                                        Texas Courts of Appeals
Rice v. Pinney,
51 S.W.3d 705 (Tex.App.—Dallas 2001, no pet.)......................................10, 23, 26

Shaw v. Greater Houston Transp. Co.,
791 S.W.2d 204 (Tex.App.Corpus.Christi,1990, no pet.).......................................44
Straus v. Kirby Court Corp.,
909 S.W.2d 105 (Tex.App.—Houston (14 Dist.) 1995, writ denied).........13, 28, 30
Will. v. Bank of New York Mellon,
315 S.W.3d 925 (Tex. App.—Dallas 2010, no pet.)...............................................21

                                          Unpublished Opinions
McElroy v. Teague Housing Authority,
No. 10-10-00009-CV (Tex.App.—Waco 2012, no pet.).........................................26
Pecan Valley Golf Apartments v. Moreland,
No. 04-10-00421-CV (Tex.App.—San Antonio 2011)...............................13, 30, 31

                                                   Statutes
TEX. PROP. CODE ANN. § 24.002 (Vernon 2009).....................................................10

TEX. PROP. CODE ANN. § 24.0051 (Vernon 2009).............................................11, 22
TEX. PROP. CODE ANN. § 24.006 (Vernon 2009)...............................................18, 22

TEX. PROP. CODE ANN. § 24.008 (Vernon 2009).....................................................21

                                                     Rules
TEX.R.APP.PROC. 43.2(c)........................................................................................11

TEX.R.APP.PROC. 43.3.............................................................................................11

TEX.R.CIV.PROC. 273..............................................................................................14
TEX.R.CIV.PROC. 276..............................................................................................15

TEX.R.CIV.PROC. 301..............................................................................................10

                                                        vii
TEX.R.CIV.PROC. 510.11.........................................................................................11

TEX.R.CIV.PROC. 746 (repealed).............................................................................21



                                  STATEMENT OF THE CASE
        Appellant filed her suit for forcible detainer (herein referred to alternately as

“eviction”) in Travis County Justice Court #2 on June 6, 2014. 2R71, CR30. In

her petition, Appellant pled damages for “all rents … according to the lease dated

5/1/14”. CR30. Additionally, she indicated that attorney fees and court costs were

sought in unspecified amounts. Id. On July 2, 2014, judgment was rendered in fa-

vor of Appellee. CR11. On or about July 23, 2014, Appellant appealed from that

judgment to the Travis County Court at Law #1. CR5.

        On August 25, 2014, this cause came to be heard in County Court at Law #1,

for trial by jury, which returned a verdict in Appellee’s favor. CR144-CR147. On

August 28, 2014, Appellant moved the County Court to render judgment notwith-

standing the jury’s verdict, to grant a new trial and to issue written rulings on her

proposed jury questions. CR153-CR175. On September 17, 2014, the court de-

nied all post-judgment motions and rendered judgment in favor of Appellee that

Appellant take nothing, noting specifically that Appellant was not entitled to col-

lect the rent in arrears for July and August of 2014. SR5, SR10-SR12, CR176.

        Appellant filed her notice of appeal on September 22, 2014, and this appeal

ensued. CR177.

                                                       viii
                            POINTS OF ERROR
I.     The Trial Court Erred in Refusing to Submit to the Jury Appellant’s
       Questions Regarding Past Due Rent or to Enter Judgment that Appellee
       Owed Appellant Rent, Attorney Fees and Costs of Court.

       A.   Appellant Was Entitled to Past Due Rent in the Amount of $4,200.00
            for July and August of 2014 as a Matter of Law.

       B.   Appellant’s Challenge to the Jury Charge and the Questions Posed for
            the Jury’s Consideration was Properly Preserved.
       C.   Appellant Was Entitled to a Jury Determination on the Issue of Past
            Due Rent.

       D.   Appellant Was Entitled to a Judgment in Her Favor for Her
            Reasonable Attorney Fees and Costs of Court.
II.    The Trial Court Erred When it Refused to Submit to the Jury Appellant’s
       Questions Relating to Appellee’s Late Payment of Rent or to Enter
       Judgment that Appellee Breached the Lease by Failing to Pay Rent On
       Time.

       A.   The Issues Presented herein, Including the Issue of Appellant’s Right
            to Possession of the Property, Are Not Moot.
       B.   Appellant Was Entitled to Judgment as a Matter of Law that Appellee
            Breached the Lease by Failing to Pay Rent for July of 2014 On or
            Before July 1, 2014.

       C.   The Jury Verdict on the Issue of Late Payment of Rent was
            Unsupported by the Evidence.
III.   The Trial Court Erred When it Refused to Submit to the Jury Appellant’s
       Questions Relating to Appellee’s Refusal of Access or to Enter Judgment
       that Appellee Breached the Lease by Refusing Access for Maintenance and
       Repair.

       A.   Appellant Was Entitled to Judgment as a Matter of Law that Appellee
            Breached the Lease by Refusing Peaceful Entry to Perform
            Maintenance and Repair.

                                       ix
      B.   The Jury Verdict on the Issue of Refusal of Peaceful Entry to Perform
           Maintenance and Repair was Unsupported by the Evidence.

IV.   The Trial Court Erred When the Presiding Judge Demonstrated Bias Against
      and Hostility and Animosity Toward Appellant and Her Claims at Trial.




                                      x
                             STATEMENT OF FACTS

                                     1. The Lease

       On April 12, 2014, Linda Nowlin (hereinafter named “Appellant”) and

Lori Keaton (hereinafter named “Appellee”) created a Residential Lease Con-

tract (hereinafter named “the Lease”) for the rental of residential real property

located at 3907 Eck Lane, Austin, Texas 78734. 1PX1, 2R27. The Lease be-

came effective on May 6, 2014. 1 It grants to Appellee the right to possess and

occupy the subject property only so long as she pays rent for its use and she

abides by certain enumerated and specific rules and prohibitions. 1PX1.

       In Section 6, “Rent and Charges,” the Lease provides that rent for the

property will be “$2100” per month, “in advance and without demand.” 1PX1.

In that same section, the Lease provides that, in the absence of other arrange-

ments that were not made by the parties, “…[Appellee] must pay [her] rent on or

before the 1st day of each month (due date) with no grace period[,]” and that

“[Appellee] must not withhold or offset rent unless authorized by statute.” Id,

2R32. In that same section, the Lease provides that, “If [Appellee does] not pay

rent on time, [she will] be in default and all remedies under state law and this

Lease Contract will be authorized.” 1PX1. In that same section, the Lease pro-
1
  It was scheduled when written to become effective on May 1, 2014. 1PX1. Appellee was
already in residence at the subject property under a prior lease executed with the previous
owner. 2R44. Appellant purchased the property from that owner and the transaction did
close until May 6, 2014, causing the effective date of the Lease to be delayed until May 6,
2014. 2R27.

                                            1
vides that certain late charges may be assessed if rent is paid late after the third

day of the month. Id.

      In Section 20, “Prohibited Conduct,” the Lease provides that Appellee

“may not engage in the following activities[,]” including, “disturbing or threat-

ening the rights, comfort, … or convenience of others (including [Appellant and

her] agents and employees)[.]” 1PX2.

      In Section 28, “When We May Enter,” the Lease provides that Appellant

and certain agents “may peacefully enter the dwelling at reasonable times” for

certain purposes including, “making repairs or replacements; estimating repair

or refurbishment costs; … [and] doing preventative maintenance[.]” 1PX4.

      In Section 32, “Default by Tenant,” the Lease provides that Appellee will

“be in default if: (1) [she does not] pay rent … on time; [or Appellee] or any

guest or occupant violates this Lease Contract [or Appellant’s] rules[.]” Id. In

that same section, the Lease provides that, if Appellee defaults, Appellant “may

end [her] right of occupancy by giving [her] a 24-hour written notice to vacate.”

Id. Finally, in that same section, the Lease provides that in the event that default

on the Lease leads to litigation, the “prevailing party may recover reasonable at-

torney’s fees and other litigation costs from the non-prevailing parties,” and that

Appellant “may recover attorneys’ fees in connection with enforcing [her] rights

under this Lease Contract.” Id.


                                         2
                                2. Initial Friction

      Prior to the effective date of the Lease and incident to the closing of the

transaction for the sale of the property, a professional inspection of the structure

was performed and an inspection report was created. 2R42. The inspection re-

port recommended a multitude of repairs to the house, including repairs relating

to structural and electrical defects, heating and air conditioning, plumbing and

septic systems and other safety issues. 2R42-2R43. The previous owner was an

“absentee landlord” who lived out of state and seldom performed maintenance

on the property and failed to keep it in good repair. 2R44-2R45. Incident to or

soon after the sale, Appellant was timely informed of the condition of the house

and the need for repairs and maintenance. 2R42.

      After a short initial period of compliance (less than two weeks in length),

Appellee began to resist Appellant’s attempts to enter and repair the property.

2R48-2R49, 2R128-2R129. During that initial period, Appellant entered the

property to perform repairs a total of four times on or about May 7, 12, 14 and

16 of 2014. 2R115-2R118. Each of these visits was made at a reasonable time,

during normal business hours on weekdays. Id, 2R47. Appellant sought and re-

ceived Appellee’s consent to entry on each occasion, prior to visiting the proper-

ty, giving at least twenty-four hours’ notice. 2R47.




                                         3
      On May 19, 2014, Appellee hand delivered to Appellant a letter, in which

she complained that “the frequency of [Appellant’s] visits and intrusions [was]

becoming excessive[.]” 9P1, 2R48-2R49. In that letter she informed Appellant

that she had attempted to research the legality of Appellant’s requests for entry

and that she had formed the legal opinion that Appellant was permitted under

applicable law to enter to perform only those repairs that address issues having

to do with “the integrity of the property” or issues compromising her “safety and

security”. Id. She further stated therein that requests for entry for other reasons

“intrude[d] on [her] right to privacy and [her] right to peace and quiet.” Id.

                                  3. Resistance

      On May 27, 2014, after giving advance notice and receiving consent to

enter and make repairs, Appellant visited the house again with a contractor in

order to clean air conditioner coils at Appellee’s request and to perform other

repairs to the property. 2R59-2R61. Appellee answered the door in an indecent

state, wearing no clothing at all and exposing herself to Appellant and her agent

contractor. 2R62. Appellee made this exhibition with the purpose and intent to

embarrass Appellant, to disturb her comfort and to frustrate and to offer re-

sistance to her attempts to make repairs on that day and in the future. 2R62-

2R63, 2R130-2R134.




                                         4
      On June 4, 2014, Appellant posted her first notice to vacate for breach of

the Lease, alleging that Appellee was in default as a result of her resisting and

attempting to thwart and frustrate Appellant’s attempts to repair the property and

her intentionally disturbing the comfort and convenience of Appellant and her

agent. 2R87-2R88. At that time, in accordance with Appellant’s requests that

repairs be postponed, Appellant made only two requests to enter the residence

between the date the notice was posted and the trial on the merits in County

Court at Law #1. 2R63-2R65, 2R125.

      The second such request was made on July 28, 2014, by email. 19PX1.

In that email, Appellant gave Appellee advance notice that contractors were

scheduled to visit the property the following day, July 29, 2014, to perform pre-

ventative termite treatment. Id. Appellee responded by expressly refusing Ap-

pellant and her agents entry, stating “I will not accommodate your demand to

enter the house tomorrow whatsoever,” and demanding that Appellant cease

contacting her again for reasons other than two listed purposes, neither of which

was related to the performance of maintenance, the making of repairs or any of

the many other legitimate reasons Appellant was entitled to contact her under

the terms of the Lease. Id, 2R66. Following this refusal, Appellant canceled the

termite treatment and all other planned repairs and maintenance. 2R67.




                                        5
                                    4. Delinquent Rent

       Appellee was first required to make payment of rent to Appellant on June

1, 2014, in the amount of $2,100.00 for the month of June and $80.00 for the

month of May, totaling $2,180.00. 2R27-2R29. Appellee made no payment on

June 1, 2014, or on June 2, 2014. 2R33. Appellant transmitted to Appellee a

late payment notice on June 3, 2014,2 reiterating that under the Lease rent was

due on the first of the month, informing her that her rent for June was delinquent

and warning her that failure to pay rent on or before the due date would consti-

tute default under the terms of the Lease. 2R34, 16PX1. Appellee made her

payment of June’s rent on June 3, 2014. 2R34.

       Appellee was next scheduled to make payment of rent to Appellant on Ju-

ly 1, 2014, in the amount of $2,100.00 for the month of July. 2R38-2R39. Ap-

pellee made no payment and no attempt to make payment on July 1, 2014, or Ju-

ly 2, 2014. 2R39, 2R105. On July 2, 2014, Appellant requested of her banking

institution that her deposit account be made inaccessible to Appellee, effectively

refusing to accept late payment of rent. 2R41. On that same day, Appellant

posted a second notice to vacate for non-payment of rent. 2R39.




2
 Testimony is unclear on the date of the late notice, but the notice itself is dated June 3, 2014.
See 2R34, 2R86; 16PX1.

                                                6
      Appellee never paid rent again after June 3, 2014, and was in arrears in

the amount of $4,200.00, for the months of July and August of 2014, at the time

of the trial on the merits in County Court at Law #1. 2R76.



                        SUMMARY OF ARGUMENT
      Though the evidence was clear that Appellee owes to Appellant a debt of

$4,200.00 for past due, unpaid rent for the months of July and August of 2014,

the trial court erred by refusing to submit to the jury Appellant’s proposed jury

questions relating to the rent arrearage, by entering a take nothing judgment

based upon the jury’s verdict that was unsupported by the evidence and by re-

fusing to enter judgment as a matter of law that the debt was due and owing.

Because Appellee was entitled to a judgment in her favor regarding the debt, she

was also entitled to a judgment as a matter of law for her reasonable attorney

fees incurred in enforcing her rights under the Lease and for her costs of court.

      Appellant’s challenge to the questions submitted to the jury in the jury

charge was properly preserved because Appellant timely submitted her proposed

questions to the court prior to the reading of the charge to the jury and multiple

times requested a ruling on her proposed questions, and the trial court erred by

failing to endorse her written questions with the presiding judge’s rejection of




                                         7
those questions and his signature as required by the Texas Rules of Civil Proce-

dure.

        Though the evidence was clear that Appellee breached the terms of the

Lease by failing to pay rent due on July 1, 2014, on or before July 1, 2014, the

trial court erred by refusing to submit to the jury Appellant’s proposed jury

questions relating to the delinquency of July’s rent, by entering a take nothing

judgment based upon the jury’s verdict that was unsupported by the evidence

and by refusing to enter judgment as a matter of law that the Lease was

breached. The issue of Appellant’s right to immediate possession at the time of

trial is not moot, though Appellee has vacated the property, because a live con-

troversy exists between the parties regarding Appellant’s right to recover from

Appellee her reasonable attorney fees incurred in seeking possession, which

controversy cannot be resolved unless the issue of Appellant’s right to posses-

sion is resolved.

        Though the evidence was clear that Appellee breached the terms of the

Lease by failing to provide to Appellant access to the property for the purposes

of performing preventative maintenance and making repairs, the trial court erred

by refusing to submit to the jury Appellant’s proposed jury questions relating to

Appellee’s denial of peaceful entry for those purposes, by entering a take noth-

ing judgment based upon the jury’s verdict that was unsupported by the evi-


                                        8
dence and by refusing to enter judgment as a matter of law that the Lease was

breached.

      The presiding judge of the trial court, consistently throughout the trial,

demonstrated bias against Appellant, her claims and her attorney; showed ani-

mosity and hostility toward the same, both in and out of the presence of the jury;

and, by doing so, poisoned the well, invited the jury to substitute his judgment

for its own and deprived Appellant of a fair trial.




                                         9
                                 ARGUMENT

        I. THE TRIAL COURT ERRED IN REFUSING TO SUBMIT TO THE
       JURY APPELLANT’S QUESTIONS REGARDING PAST DUE RENT OR
       TO ENTER JUDGMENT THAT APPELLEE OWED APPELLANT RENT,
                  ATTORNEY FEES AND COSTS OF COURT.

      The appropriate action to determine the right of possession of real proper-

ty is a suit for forcible detainer. TEX. PROP. CODE ANN. § 24.002, Rice v. Pin-

ney, 51 S.W.3d 705, 709 (Tex.App.—Dallas 2001, no pet.). A person commits a

forcible detainer if she refuses to surrender possession of real property on de-

mand while willfully and without force holding over after the termination of her

right of possession. TEX. PROP. CODE ANN. § 24.002(a)(1).

      In relationships between lessors and lessees, the terms of the lease are

contractual obligations and determine the rights and duties of the parties thereto,

including the right of possession. Amoco Production Co. v. Alexander, 622
S.W.2d 563, 571 (Tex. 1981). The Lease grants to Appellee the right to possess

and occupy the subject property only so long as she pays rent for its use and she

abides by certain enumerated and specific rules and prohibitions. 1PX1, 1PX4.

      A trial court may enter judgment notwithstanding the verdict of a jury if a

directed verdict would have been proper or if the jury makes findings that have

no support in the evidence. TEX.R.CIV.PROC. 301, Tiller v. McLure, 121 S.W.3d
709, 713 (Tex. 2003). The court may direct a verdict if no probative evidence

raises a genuine issue of fact for jury consideration. Prudential Ins. v. Financial

                                        10
Review Servs., 29 S.W.3d 74, 77 (Tex. 2000). When a trial court’s judgment on

a matter of law is in error, the Court on appeal should reverse the judgment and

render the judgment that the trial court should have rendered. TEX.R.APP.PROC.

43.2(c).

      Rendition is appropriate when reversing the judgment of the trial court

unless a remand is necessary for further proceedings or the interests of justice

require that a new trial be held. TEX.R.APP.PROC. 43.3. A jury verdict may be

set aside and a new trial ordered where the evidence supporting the verdict was

so weak, or where the verdict was so against the great weight and preponderance

of the evidence that it is clearly wrong and unjust. Dow Chemical Co. v. Fran-

cis, 46 S.W.3d 237, 242 (Tex. 2001).



       A. Appellant Was Entitled to Past Due Rent in the Amount of
         $4,200.00 for July and August of 2014 as a Matter of Law

      A landlord may recover unpaid rent in an eviction action. TEX. PROP.

CODE ANN. § 24.0051(b). The appellant in an eviction action is permitted to

plead, prove and recover damages incurred during the pendency of an appeal to

county court, including loss of rents during the pendency of the appeal, attorney

fees and court costs. TEX.R.CIV.PROC. 510.11.

      In Section 6, “Rent and Charges,” the Lease provides that rent for the

property will be “$2100” per month. 1PX1. Appellant asserted in her petition

                                       11
that Appellee owed her unpaid rent for time spent in possession beginning in Ju-

ly of 2014, and she presented evidence at trial that the total amount of unpaid

rent was $4,200.00 and that it was due and owing prior to the date of trial.

2R30, 2R76. Appellant testified and Appellee admitted that Appellee was in

possession of the property from the effective date of the Lease, May 6, 2014,

through the date of trial, August 25, 2014. 2R26-2R27, 2R98. Appellee also

indicated to the court, after trial, that she did not relinquish possession until Sep-

tember 5, 2014. SR9. Appellant testified and Appellee did not dispute that

when Appellee failed to pay rent on time for the month of July of 2014, Appel-

lant placed a hold on her deposit account preventing Appellee from tendering

late rent by that method. 2R41.

      It appears to be Appellee’s position and the position of the trial court that

she cannot be held liable for failing to pay rent in July because the hold was

placed on the account only one day after the rent was due and payment was,

therefore, impossible. 2R89, SR5. This is not actually the case. It is true that

the Lease specifies that payment is to be made by specific means, deposit into

Appellant’s deposit account, but it is not true that it was impossible to make

payment by other means, such as mailing Appellee a check or money order, or

tendering payment by other negotiable instrument, or even cash. It was also

possible for Appellee to preserve her argument that rent was timely tendered by


                                          12
paying the disputed sums into the registry of the court during the pendency of

the appeal to County Court #1. Finally, failing even that, she should have ten-

dered the past due rents to Appellant in court in the presence of the presiding

judge at trial or during one of the pretrial conferences. That she did not even at-

tempt to do any of these things precludes her from arguing on appeal that it was

impossible for her to pay the rents due under the Lease.

       However, even if the Court is convinced that it was impossible for her to

pay rent to Appellant when she attempted to do so, Appellant’s refusing to ac-

cept it late during the pendency of the eviction action does not constitute waiver

or forgiveness of the debt and should not be construed as such. The waiver of a

right must be made by a clear, intentional relinquishment of that right and must

be clearly proven. Straus v. Kirby Court Corp., 909 S.W.2d 105, 108, 109

(Tex.App.—Houston (14 Dist.) 1995, writ denied). Nothing in the Lease obli-

gates Appellant to accept rent three days late, or even one day late. 1PX1-1PX6,

2R41. Accepting a late payment of rent is often argued to constitute waiver of

the issue of the breach of that term of the Lease on that occasion and is some-

times argued to be waiver of the right to receive timely payment at all on future

occasions.   See Pecan Valley Golf Apartments v. Moreland, No 04-10-00421-

CV (Tex.App.—San Antonio 2011) (not designated for publication), Straus, at

107.


                                        13
      Appellant’s refusal to accept late rent when it was tendered on July 3,

2014, was not intended to be a waiver of her right to receive rent for that month

but was merely the safest avenue available to her to preserve her right under the

Lease to end Appellee’s right of occupancy for failing to pay rent on or before

the due date, as required by the Lease. Therefore, because Appellant testified

that Appellee owes her a debt of $4,200.00 and Appellee failed to dispute the

evidence of this debt, no genuine issue of fact existed for submission to the jury

and Appellant was entitled to a judgment in her favor on the issue of rent dam-

ages as a matter of law.



   B. Appellant’s Challenge to the Jury Charge and the Questions Posed
          for the Jury’s Consideration was Properly Preserved.

      The standard for determining whether or not error in the jury charge is

preserved for appellate review is “whether the party made the trial court aware

of the complaint, timely and plainly, and obtained a ruling.” State Dept. High-

ways v. Payne, 838 S.W.2d 235, 241 (Tex. 1992). Appellant was entitled to an

opportunity to present to the trial court questions for the jury’s consideration and

to request that those questions be included in the jury charge. TEX.R.CIV.PROC.

273. Appellant was entitled to a ruling on any such questions so presented,

which ruling was required to be made by the presiding judge’s written endorse-

ment of refusal and signature on the document containing the requests.

                                         14
TEX.R.CIV.PROC. 276. A document so endorsed “shall constitute a bill of ex-

ceptions, and it shall be conclusively presumed that the party asking the same

presented it at the proper time, excepted to its refusal or modification, and that

all the requirements of law have been observed, and such procedure shall entitle

the party requesting the same to have the action of the trial judge thereon re-

viewed without preparing a formal bill of exceptions.” Id.

       On August 25, 2014, immediately prior to trial on the merits, the parties

convened at the court to discuss proposed questions for the jury’s considera-

tion.3 The court made an oral ruling rejecting all of Appellant’s postposed ques-

tions and substituting its own to be included in the jury charge. 4 After the

charge was prepared and submitted to the parties, Appellant and counsel reason-

ably believed that the court had already ruled on her proposed questions and re-

jected them, and, therefore, did not make a second identical submission of a

document that was already in the record. SR8.

       After trial, Appellant, in her Plaintiff’s Motion for Ruling on Plaintiff’s

Proposed Jury Questions requested written rulings on the questions submitted.


3
  Appellant, through her attorney, reminded the court that proposed questions were submitted
by Appellant at the pre-trial conference immediately prior to trial. SR8. Neither the court nor
Appellee challenged the statement. Id. The proposed questions were included in the Clerk’s
Record. CR141.
4
  The court reporter was not present at the conference, but the court’s rejection of Appellant’s
proposed questions and substitution of alternate questions can be necessarily inferred from the
fact that Appellant’s questions were not included in the charge, but others were. CR145-
CR146.

                                              15
CR151. The court denied the motion and refused to issue individual rulings.

SR12. However, neither the court nor Appellee contradicted in any way that

Appellant had timely submitted her proposed questions prior to the reading of

the charge to the jury.

      The court erred when the presiding judge failed to endorse Appellant’s

proposed questions and to sign the document on which they were requested.

The court was requested to correct that error by issuing the written rulings to

which Appellant was entitled after the trial and it refused to do so. But for the

court’s initial error in declining to issue written rulings as required by the Texas

Rules of Civil Procedure, the document would constitute an adequate bill of ex-

ception. Appellant was not in a position to know that the court had failed to

make its required written endorsements until after trial and when the court was

asked to correct the error in the record, it refused.

      Therefore, Appellant has satisfied the requirements for preserving error in

the jury charge by multiple times timely and plainly making the trial court aware

of her complaints and obtaining the only ruling the court was willing to give on

the issue in response to her repeated requests.




                                          16
              C. Appellant Was Entitled to a Jury Determination
                        on the Issue of Past Due Rent.

       Jury Question Number Two was submitted to the jury following the close

of all evidence, asking, in relevant part, “Did [Appellee] fail to comply with the

lease by failing to pay her rent in a timely manner?” CR146. It did not ask, and

no question presented to the jury for consideration in the Jury Charge asked

whether or not Appellee owed to Appellant delinquent rent, separate and apart

from the question of whether or not Appellee breached the Lease by failing to

make timely payment of rent. The jury could not have given an answer in the

space provided that was intended to convey a finding that while Appellee did

not fail to pay her rent in a timely manner, she did owe a rent arrearage for time

spent in possession of the property. CR146.

       Appellant was entitled to a determination on this issue and, seeking such a

determination, submitted jury questions #8, #8A and #8B for inclusion in the Ju-

ry Charge, the answers to which would have made clear the jury’s verdict on the

issue of rent arrearage, separate and apart from the issue of breach of the Lease

by late payment of rent.5 Therefore, the court erred in rejecting Appellant’s




5
  Specifically, Appellant proposed that the jury be asked if Appellee was “in arrears on rent
for July and August, 2014[,]” if Appellee was “liable to [Appellant] for $2,100.00 in rent for
the month of July of 2014[,]” and if Appellee was “liable to [Appellant] for $2,100.00 in rent
for the month of August of 2014[.]” CR142.

                                             17
questions and failing to include in the Jury Charge any question capable of re-

solving the issue of rent arrearage.

      However, even if the question, as presented, was adequate to allow the ju-

ry to render a verdict on the issue of rent arrearage, the jury gave an answer

thereto that was wholly unsupported by the evidence submitted for its considera-

tion. Because Appellant testified that Appellee owes her a debt of $4,200.00,

and Appellee failed to dispute the evidence of this debt, the evidence of the debt

was overwhelmingly in favor of Appellant and the jury rendered a verdict that

was contrary to the great weight and preponderance of all relevant evidence on

the issue of whether or not Appellee owed rent in the amount of $4,200.00, cu-

mulatively, for the months of July and August of 2014. Because the jury ren-

dered a verdict on the issue of rent arrearage that is contrary to the great weight

and preponderance of all relevant evidence and because the trial court issued a

take nothing judgment based upon that verdict, the court erred, the error is re-

versible and Appellant is entitled to a new trial.



         D. Appellant Was Entitled to a Judgment in Her Favor for
            Her Reasonable Attorney Fees and Costs of Court.

      A landlord is entitled to recover attorney fees in a suit for forcible detain-

er, “[i]f a written lease entitles the landlord to recover attorney's fees[.]” TEX.

PROP. CODE ANN. § 24.006(b). Additionally, “[t]he prevailing party [in such a

                                         18
suit] is entitled to recover all costs of court.”            TEX. PROP. CODE ANN. §

24.006(d).

       In Section 32. “Default by Resident,” the Lease provides that in the event

of Appellee’s default on the Lease, Appellant “may recover attorneys’ fees in

connection with enforcing [her] rights under this Lease Contract.” 1PX4.

       Jury Question Number Three was submitted to the jury following the

close of all evidence, asking, “What is a reasonable fee for the necessary ser-

vices of [Appellant]’s attorney for preparation and trial in this case, stated in

dollars and cents?” CR146. Though the jury rendered a verdict in Appellee’s

favor on the two questions relating to breaches of the Lease, it answered Ques-

tion Three with a dollar amount of “$2300.00[.]” Id. This answer is wholly un-

supported by the evidence submitted for the jury’s consideration.

       Appellant testified to paying “over $4,000.00” to trial counsel and “about

a thousand” to another attorney and to receiving free legal work from a third.

2R76. Trial counsel testified to having been paid $4,600.00 on the matter.

2R93.6 No evidence was presented by Appellee and nothing exists in the record

to support a finding that the fees paid to Appellant’s attorneys were in any way

unreasonable. Also, that no evidence exists in the record regarding the amount


6
 It is a necessary implication of this testimony that the number cited does not cover all the
work performed on the case, as work was being done at that time and after it on the record.
Additionally, this sum does not include work on post-judgment motions and appeal.

                                             19
Appellant expended in court costs is due to court’s stopping her attorney, on its

own objection, from eliciting that evidence at trial. 2R75.

         Because judgment should have been rendered as a matter of law in Appel-

lant’s favor on the issue of rent arrearage7 and on the issue of possession,8 she is

entitled as a matter of law to her reasonable attorney fees and costs of court, in-

cluding pre- and post-judgment interest. But even if a jury determination is re-

quired regarding what amount of fees is reasonable, the evidence of Appellant’s

reasonable attorney fees was overwhelmingly in favor of Appellant and the jury

rendered a verdict that was contrary to the great weight and preponderance of all

relevant evidence on the issue. Because the jury rendered a verdict on the issue

of Appellant’s reasonable attorney fees that is contrary to the great weight and

preponderance of all relevant evidence and because the trial court issued a take

nothing judgment based upon that verdict, the court erred, the error is reversible

and Appellant is entitled to a new trial.

         Additionally, Appellant’s attorneys have continued to work on this matter

since trial and have incurred additional fees that could not have been included in

the evidence presented to the jury. Therefore, even if the Court renders judg-

ment in favor of Appellant on the issue of rent arrearage or on either of the is-

sues relating to her right to possession of the property without the need for new

7
    See supra, §§I(A)-I(C).
8
    See infra, §§II-III.

                                            20
trial on those issues, Appellant is entitled to a new trial on fees alone to deter-

mine the total amount of reasonable attorney fees incurred in connection with

enforcing her rights under the Lease.



        II. THE TRIAL COURT ERRED WHEN IT REFUSED TO SUBMIT
      TO THE JURY APPELLANT’S QUESTIONS RELATING TO APPELLEE’S
      LATE PAYMENT OF RENT OR TO ENTER JUDGMENT THAT APPELLEE
         BREACHED THE LEASE BY FAILING TO PAY RENT ON TIME.

     A. The Issues Presented Herein, Including the Issue of Appellant’s
            Right to Possession of the Property, Are Not Moot.
       A forcible detainer action is intended to be a speedy, simple and inexpen-

sive means to obtain immediate possession of property. Marshall v. Housing

Auth. City San Antonio, 198 S.W.3d 782, 787 (Tex. 2006), TEX. PROP. CODE

ANN. § Ch. 24, Pt V (generally). It is not intended to be a final determination of

whether or not an eviction is wrongful. Marshall, at 787, (citing TEX. PROP.

CODE ANN. § 24.008). The only issue to be determined relating to the right of

litigants to the property in question is the issue of immediate possession. Wil-

liams v. Bank of New York Mellon, 315 S.W.3d 925, 926 (Tex. App.—Dallas

2010, no pet.), see also, TEX.R.CIV.PROC. 746 (repealed). 9




9
  Rule 746 was repealed in 2013, but Williams and similar cases make similar statements re-
lating to immediate possession’s being the sole issue in forcible detainer actions and it is not
sufficiently clear that the language in question is no longer good law that it could be left un-
addressed.

                                              21
      An appellate court is prohibited from deciding moot controversies. Na-

tional Collegiate Athletic Ass'n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). A live

controversy between the parties must exist at every stage of the proceedings, in-

cluding the appeal, or the case is moot.       Williams v. Lara, 52 S.W.3d 171, 184

(Tex. 2001). A tenant’s appeal of an adverse judgment on the issue of posses-

sion becomes moot when the tenant gives up possession if the term of the lease

has expired and the tenant, therefore, retains no “potentially meritorious claim of

right to current, actual possession of the [property].” Marshall, at 787. When

the issue of possession is moot on appeal, the appellate court should vacate the

trial court’s judgment on that issue. Marshall, at 785.

      However, though Texas Rule of Civil Procedure 746 stated, when it was

in force, that possession is the sole issue in a forcible detainer action, the Proper-

ty Code makes clear that other issues, not relating to the litigants’ rights to the

property, may be joined, including whether or not the tenant owes unpaid rent

and attorney fees. TEX. PROP. CODE ANN. §§ 24.0051, 24.006. A landlord may

recover unpaid rent in an eviction action “regardless of whether the tenant va-

cated the premises after the date the landlord filed the sworn statement and be-

fore the date the court renders judgment.” TEX. PROP. CODE ANN. § 24.0051(b).

Therefore, when the Rule and courts interpreting the Rule have stated that pos-

session is the only issue to be decided in a forcible detainer action, they must


                                          22
mean that it is the only issue relating to the parties’ rights to the property, and

not that the other allowable ancillary issues may not be decided. See Rice, at

709-713 (discussing Rule 746’s mandate that the only issue in a forcible detainer

action is possession as a provision designed in specific opposition to the notion

that title may be tried in such an action).

       Such issues and claims that are pled and submitted for consideration and

properly under the jurisdiction of the trial court, and then finally decided by the

judgment of that court, are barred from reconsideration. See Barr v. Resolution

Trust Corp., 837 S.W.2d 627, 628-629 (Tex. 1992). Therefore, though a forci-

ble detainer action does not in itself bar a separate or subsequent action for at-

torney fees or rent, the trial court’s take nothing judgment in this case bars Ap-

pellant from filing a subsequent action to seek the damages pled and disposed of

by the trial court.

       Even if this matter was ever subject to confusion or interpretation in the

instant case, it was specifically addressed by the trial court at the hearing on

post-judgment motions. Appellant argued that the court should issue a judgment

that stated that the jury had issued no verdict concerning whether or not Appel-

lee owed Appellant unpaid rent, and did so argue specifically to preserve her

right to bring a separate and subsequent action for that rent. SR5-SR9. The pre-

siding judge stated from the bench that, “We asked the jury if she had failed to


                                          23
pay her rent, and the jury said no.” SR5. Though it was demonstrated that such

a question was never asked of the jury, the trial court still declined to limit the

judgment to the questions the jury actually considered and, instead, issued a Fi-

nal Judgment that Appellant take nothing. SR5-SR9, CR145-CR146, CR176.

      Additionally, the court’s take nothing judgment stated specifically that

“[t]his judgment finally disposes of all claims and parties and is appealable.”

CR176. The Texas Supreme Court has indicated that this exact language, when

included in a judgment, leaves “no doubt about the court’s intention” to render a

final judgment on all such claims. Lehmann v. Har-Con Corp., 39 S.W.3d 191,

206 (Tex. 2001), In Re Daredia, 317 S.W.3d 247, 248 (Tex. 2010). As such, the

judgment finally disposed of all of the claims before it, including Appellant’s

right to unpaid rent and attorney fees incurred in connection with enforcing her

rights under the Lease. See Id.

      Though the Supreme Court, in Marshall, ruled that the issue of possession

was moot in a similar situation, its ruling on that issue is not applicable to the

instant case. The reasoning in Marshall is based upon a situation in which the

landlord prevailed at trial and the tenant appealed the judgment granting posses-

sion to the landlord, essentially, apparently, seeking to be let back in to the unit

in question after vacating it and after the expiration of the lease term. Marshall,

at 785-786. This is not the situation before the Court in this matter.


                                         24
       Though Appellee has vacated the property, the term of the lease has not

expired and it was the tenant, and not the landlord, who was successful at trial.

Additionally, Appellant’s right to recover attorney fees incurred thus far in liti-

gating this matter is contingent upon a correct determination on the issue of pos-

session. 10 Appellant is not a tenant apparently hoping to retake possession of a

vacated unit after the expiration of the lease, but rather a landlord seeking a de-

termination that an undisputed debt of rent is owed to her and that she was enti-

tled to possession at the time that she sought it and, consequently, that she is en-

titled to her attorney fees incurred in the seeking, as the Lease the Property Code

agree is her right.

       Also, the Court held in Marshall that even if an appellant gives up posses-

sion of the premises after the trial court signs a judgment of possession, the ap-

peal may not be moot so long as (1) the appellant timely and clearly expresses

her intent to appeal and (2) the appellate relief requested is “not futile;  that is, so

long as she held and asserted a potentially meritorious claim of right to current,

actual possession of the [premises].” Marshall, at 787. In the instant case, Ap-

pellant timely and clearly expressed her intent to appeal the trial court’s judg-

ment and the appellate relief requested is not futile, since Appellant does still


10
   It is not clear that a judgment in Appellant’s favor on the issue of rent arrearage would enti-
tle Appellant to all of the attorney fees incurred in pursuing enforcement of her right to pos-
session before Appellee ceased paying rent.

                                               25
hold and assert a potentially meritorious claim of right to current and actual pos-

session of the property.

       Therefore, none of the issues before the Court is moot, and the Court has

proper jurisdiction to decide all issues including the issue of possession, as a live

controversy exists regarding attorney fees that can only be resolved if the issue

of possession is resolved.

       However, even if the Court is convinced that the issue of possession is

moot, it may still consider ancillary issues independent of possession. McElroy

v. Teague Housing Authority, No. 10-10-00009-CV (Tex.App.—Waco 2012, no

pet.) (not designated for publication) (citing Rice, at 707). 11 Therefore, the

Court has proper jurisdiction to decide, at the least, the ancillary issues of Ap-

pellee’s debt to Appellant of unpaid rent for the months of July and August of

2014 and Appellant’s right to attorney fees and court costs.

       However, even if the Court is convinced that it lacks jurisdiction to decide

any of the substantive issues contained in this appeal, it should still vacate the

trial court’s judgment on all issues, and thereby allow Appellant to reassert her

claims in a separate, subsequent action for rent, court costs and attorney fees,



11
   McElroy is an unpublished memorandum opinion without the force of law and is included
in support of this proposition solely for its phrasing in framing the issue at hand. Id, (stating
“Although the issue of possession is moot, we may still review issues independent of posses-
sion.”).

                                               26
and any other damages still outstanding (including those that could not be joined

to the initial forcible detainer action). See Marshall, at 785.



     B. Appellant Was Entitled to Judgment as a Matter of Law that
    Appellee Breached the Lease by Failing to Pay Rent for July of 2014
                        On or Before July 1, 2014.

      In Section 6, “Rent and Charges,” the Lease provides that rent for the

property will be “$2100” per month, “in advance and without demand.” 1PX1.

In that same section, the Lease provides that, in the absence of other arrange-

ments that were not made by the parties, “[Appellee] must pay [her] rent on or

before the 1st day of each month (due date) with no grace period[,]” and that

“[Appellee] must not withhold or offset rent unless authorized by statute.” Id,

2R32. In that same section, the Lease provides that, “If [Appellee does] not pay

rent on time, [she will] be in default and all remedies under state law and this

Lease Contract will be authorized.” 1PX1. Also in that section, the Lease pro-

vides that certain late charges may be assessed if rent is paid late after the third

day of the month. Id.

      In Section 32, “Default by Tenant,” the Lease provides that Appellee will

“be in default if: (1) [she does not] pay rent … on time; [or Appellee] or any

guest or occupant violates this Lease Contract [or Appellant’s] rules[.]” Id. In

that same section, the Lease provides that, if Appellee defaults, Appellant “may


                                         27
end [her] right of occupancy by giving [her] a 24-hour written notice to vacate.”

Id.

       A lease is not altered or repudiated by a landlord’s occasionally accepting

late payment of rent. Straus, at 108. A landlord’s “past indulgence” of a ten-

ant’s payment of rent a few days late does not, in itself, waive the landlord’s

right to receive rent on time under a lease. Id, at 109. “Waiver is an intentional

relinquishment of a known right.” Id (emphasis in original). 12

       Appellant testified and Appellee admitted that rent for the month of June

was due on June 1, 2014, in the amount of $2,100.00, but was not tendered until

June 3, 2014. 2R39, 2R105. Appellant testified and Appellee admitted that, in

the late notice, Appellant reminded Appellee that, under the Lease Agreement,

her rent was due on the first of the month, every month, with no grace period.

2R34, 2R143-2R144. Appellant testified and Appellee admitted that rent was

next due on July 1, 2014, in the amount of $2,100.00, but was not received on




12
   Much of the language in Straus refers, specifically, to whether or not the facts being con-
sidered constituted a waiver of a non-waiver clause in the lease at issue. It is Appellant’s po-
sition that the language is, nevertheless, broadly applicable to the waiver of any contractual
right, but for the sake of clarity it should be noted that the Lease contains, in Section 32, “De-
fault by Tenant,” under the subheading “Eviction,” a non-waiver clause that is virtually iden-
tical to the clause referenced in Straus. See Straus, at 107. The Lease provides, “After giving
notice to vacate or filing an eviction suit, we may still accept rent or other sums due; the filing
or acceptance doesn’t waive or diminish our right of eviction, or any other contractual or stat-
utory right. Accepting money at any time doesn’t waive our right to damages; past or future
rent or other sums; or to continue with eviction proceedings.” 1PX4.

                                                28
that day. 2R39, 2R105. Indeed, Appellee testified that her intention was to

withhold rent during the pendency of the first eviction action.13

       Her position now appears to be that it was her honest belief that rent was

due on the third of the month. 14 Her testimony, though, belies that argument and

makes clear that her decision to withhold rent in July was a calculated litigation

strategy. Indeed, even if it was her honest belief that rent was due on the third,

such a belief was not reasonable. The language of the Lease is clear that the due

date was the first of the month. 1PX1. Additionally, even if she was mistaken,

her mistake was corrected. She was sent and she did receive and read a warning

stating clearly, again, that rent was due on the first of the month. Ignorance and

misunderstandings of law can be no excuse for failing to carry out one’s obliga-

tions, but even if they were, Appellee was not penalized for her first failure. Her

ignorance was indulged, her mistake forgiven, and she was given a clear warn-

ing and reminded of the consequences of failing to comply with the terms of the

Lease in the future. Only when she ignored that warning was she issued a notice

to vacate for late payment of rent. 16PX1.




13
   Appellee stated, “And since we had a trial on July 2nd, there was no way I was going to pay
her rent before the trial because in the event I got evicted, there would be no guarantee I
would get my money back.” 2R105.
14
   Appellee stated repeatedly at trial and argued through her counsel that rent was properly
due on the third of the month, though the Lease states clearly that the due date is the first.
2R105, 2R176-2R177, 1PX1.

                                             29
         Under the Lease, Appellant was not obligated to accept late rent. 1PX1-

1PX6, 2R41. That Appellant did accept late payment of rent in June does not

alter the Lease Agreement or diminish Appellee’s responsibility to pay rent on

time in each subsequent month. See Straus, at 109. Though Appellee never

made a clear waiver argument, it should be noted with clarity that acceptance of

late rent does not constitute waiver of the right to receive rent on time. See Id.

Appellee testified that she routinely paid rent to the prior owner on the third,15

but any arrangement she may have made with him can have no bearing on the

subsequent contract she executed with Appellant. Nor can it support an argu-

ment that Appellant waived her right or is estopped by her own actions from en-

forcing it. Under the current contract, rent was accepted late only once and a

late notice was promptly issued reminding Appellee of her duty to pay on time

in the future. But, again, waiver does not actually appear to be her argument.

         More likely she intends to argue that because the Lease contemplates that

rent may be paid late, late payment does not constitute default. Appellee can in

fact find some support in the law for this position. See Pecan, (generally). In

Pecan, the Court interpreted a lease with language that is very similar to the lan-

guage of the Lease in this case, though not identical, and it ruled that because

the lease contemplated that rent might be paid after the due date, such a late


15
     2R105.

                                         30
payment did not violate the lease. Id. However, Pecan is an unpublished mem-

orandum opinion without the force of law and its underlying facts differ from

the instant case in multiple, important ways.

         First, though the landlord in that case presented evidence that the rent was

not paid prior to the issuance of the notice to vacate, that evidence was disputed

and the trial court issued findings of fact specifically noting its determination

that the rent was tendered prior to the posting of the notice. Id. Second, the lan-

guage of the lease in Pecan provided that if the tenant failed to “pay all rent on

or before the 3rd day of the month and we haven’t given notice to vacate before

that date, you’ll pay an initial late charge…” 16 and the Court of Appeals and tri-

al court both relied specifically on the emphasized language (which is not pre-

sent in the Lease in this case) when making the determination that the lease con-

templated payment on or by the third of the month before a notice to vacate is

posted. Finally, the court made no mention of any provision in the lease in Pe-

can that stated that failure to pay rent on or by the due date would constitute de-

fault on the lease. See Id.

         By contrast, in the instant case, rent for the month of July has still not

been paid and rent for the month of August was never even tendered; the notice

to vacate for late payment of rent was issued promptly on July 2, 2014, before


16
     Id (emphasis added).

                                          31
Appellee made any attempt to pay her July rent; and the Lease states with speci-

ficity that a failure to pay rent by the due date constitutes default.

       A contract should not be interpreted in such a manner as to make one or

more of its terms superfluous or meaningless and this Lease should not be con-

strued in such a manner that this term is rendered meaningless. Coker v. Coker,

650 S.W.2d 391, 393 (Tex. 1983). If payment that is late is not late because the

Lease anticipates that payment may sometimes be accepted late, then the term

that states clearly that late payment constitutes default is meaningless. Indeed,

by that logic, the Lease could not be breached by late payment of rent even up to

the eighteenth day of the month. 17 The implications of such a ruling would be

severe. All landlords operating under this extremely common language could

expect delays of sixty percent of the month, every month, on all of their leased

units. This would, in turn, impact their ability to pay on time any mortgage

payments due to their mortgage holders and it is certainly not what was intended

by the use of these terms, given their plain meaning.

       Only one interpretation of the Lease gives meaning to all of the terms cit-

ed above: that the Lease provides that Appellant is entitled to assess late fees if

Appellee pays rent late after the third day of the month but doing so does not al-


17
  The Lease states that late charges may be assessed for payments made after “the 3rd day of
the month” and that “[d]aily late charges will not exceed 15 days for any single month’s rent.”
1PX1.

                                              32
ter the due date. That Appellant may accept late payment of rent does not mean

that Appellant must accept late payment of rent. 1PX1, 2R37-2R38. Nor is Ap-

pellant required under the Lease to terminate Appellee’s right of occupancy for

any violation or default. The Lease makes clear what acts or omissions consti-

tute default and gives Appellant the right to retake possession, but it does not

presume to decide for Appellant whether or not a specific breach or default is

worth suing over. It prohibits the late payment of rent and prescribes two reme-

dies, eviction for default and assessment of late fees, which are most reasonably

interpreted as mutually exclusive options from which the landlord may make the

choice that is most appropriate in the individual case.18

       The language could be clearer, but it is clear enough. It has a plain mean-

ing. It means that:

       1.   rent is due by the first and must be paid on the first and
       2.   if it is not paid on the first then Appellant is in default and
       3.   Appellee may end her right of occupancy, but
       4.   if she declines to do so, a late fee may be assessed to any accepted
            payment of rent made after the third day of the month.

       In conclusion: under the terms of the Lease, Appellee was required to pay

rent for the month of June on or before June 1, 2014, and for the month of July

on or before July 1, 2014. When Appellee failed to pay rent on time in June,


18
   Indeed, it is not entirely clear that the options are in fact mutually exclusive and that the
landlord could not both accept late payment of rent and initiate eviction proceedings, but this
question is, thankfully, not before the Court in this matter.

                                              33
Appellant accepted it late but reiterated that future rent was due on the first of

the month with no grace period. When Appellee again failed to pay rent on time

in July, she was in default. When Appellee defaulted, Appellant was entitled to

end her right of occupancy. Appellee admitted or failed to dispute the evidence

of the facts making up the elements of this breach. Her only dispute was related

solely to her misunderstanding of the Lease (the construction of which is a mat-

ter of law to be decided by the Court), and not to the actual facts making up the

elements of the breach. Therefore, no genuine issue of fact existed for submis-

sion to the jury and Appellant was entitled to a judgment in her favor on the is-

sue of late payment of rent as a matter of law.



         C. The Jury Verdict on the Issue of Late Payment of Rent
                   was Unsupported by the Evidence.

      Jury Question Number Two was submitted to the jury following the close

of all evidence, asking, “Did [Appellee] fail to comply with the lease by failing

to pay her rent in a timely manner? (A) Failure to comply must be material. The

circumstances to consider in determining whether a failure to comply is material

include: 1. The extent to which the injured party will be deprived of the benefit

which she reasonably expected; 2. The extent to which the injured party can be

adequately compensated for the part of that benefit of which she will be de-

prived; 3. The extent to which the party failing to perform or to offer to perform

                                        34
will suffer forfeiture; 4. The likelihood that the party failing to perform or to of-

fer to perform will cure her failure, taking into account the circumstances in-

cluding any reasonable assurances; 5. The extent to which the behavior of the

party failing to perform or to offer to perform comports with standards of good

faith and fair dealing.” CR146.

       The determination the jury was asked to make would have been more

clearly understandable if made in response to the jury questions #2, #3 and #3A

submitted by Appellant prior to trial.19 Answers to these more specific ques-

tions of fact would have made plain the jury’s interpretation of the evidence and

would have provided a superior foundation for a judgment for or against Appel-

lant on the question of law that was actually before the court of whether or not

Appellee failed to make timely payment of rent.

       Additionally, the question submitted by the court asked the jury to rule on

the materiality of a breach of the Lease by failing to pay rent by the due date.

CR146. A ruling on materiality was not necessary as the parties agreed that a

breach by failing to pay rent on time would be material and grounds for eviction

when they entered into a contract that stated expressly and with specificity that

“[i]f [Appellee does] not pay rent on time, [she will] be in default and all reme-
19
   Specifically, Appellant proposed that the jury be asked if Appellee was “required to pay
rent in the amount of $2,100.00 to [Appellant] on or before the first of the month, each month,
with no grace period[,]” if Appellee did “make the payment scheduled for July 1, 2014, on or
before July 1, 2014[,]” and if Appellee did “make the payment scheduled for August 1, 2014,
on or before August 1, 2014[.]” CR141.

                                              35
dies under state law and this Lease Contract will be authorized.” 1PX1. The

court’s including instruction on the issue of materiality could only have served

to confuse the jury and to reduce confidence in its answer.

      Therefore, the court erred in rejecting Appellant’s questions and substitut-

ing its own inferior question to the jury in the charge and Appellant is entitled to

a new trial on the issue.

      However, even if the question, as presented, was adequate to address the

issue before the court, the jury gave an answer thereto that is wholly unsupport-

ed by the evidence submitted for its consideration. Appellant testified that Ap-

pellee was required to pay rent on or before the first of the month. The Lease

clearly provides that rent is due by that day with no grace period. Appellee ad-

mitted that she did not pay rent for the month of July of 2014 and did not at-

tempt to pay it until July 3, 2014. Her only dispute was related solely to her

misunderstanding of the Lease, (the construction of which is a matter of law to

be decided by the Court), and not to the actual facts making up the elements of

the breach.

      Therefore, the evidence of the facts making up the elements of this breach

of the Lease Agreement was overwhelmingly in favor of Appellant and the jury

rendered a verdict that was contrary to the great weight and preponderance of all

relevant evidence on the issue whether or not Appellee defaulted on the Lease


                                         36
Agreement by failing to pay rent on time for the month of July of 2014. Be-

cause the jury rendered a verdict on the issue of late payment of rent that is con-

trary to the great weight and preponderance of all relevant evidence and because

the court issued a take nothing judgment based upon that verdict, the court erred,

the error is reversible and Appellant is entitled to a new trial.



      III. THE TRIAL COURT ERRED WHEN IT REFUSED TO SUBMIT TO
   THE JURY APPELLANT’S QUESTIONS RELATING TO APPELLEE’S REFUSAL
      OF ACCESS OR TO ENTER JUDGMENT THAT APPELLEE BREACHED
     THE LEASE BY REFUSING ACCESS FOR MAINTENANCE AND REPAIR.

         A. Appellant Was Entitled to Judgment as a Matter of Law
        that Appellee Breached the Lease by Refusing Peaceful Entry
                    to Perform Maintenance and Repair.
      In Section 20, “Prohibited Conduct,” the Lease provides that Appellee

“may not engage in the following activities[,]” including, “disturbing or threat-

ening the rights, comfort, … or convenience of others (including [Appellant and

her] agents and employees)[.]” 1PX2. In Section 28, “When We May Enter,”

the Lease provides that Appellant and certain agents “may peacefully enter the

dwelling at reasonable times” for certain purposes including, “making repairs or

replacements; estimating repair or refurbishment costs; … [and] doing preventa-

tive maintenance[.]” 1PX4. In Section 32, “Default by Tenant,” the Lease pro-

vides that Appellee will “be in default if: (1) [she does not] pay rent … on time;

[or Appellee] or any guest or occupant violates this Lease Contract [or Appel-


                                          37
lant’s] rules[.]” Id. In that same section, the Lease provides that, if Appellee

defaults, Appellant “may end [her] right of occupancy by giving [her] a 24-hour

written notice to vacate.” Id.

      Appellant testified and Appellee did not dispute that at the time of the

purchase of the property and execution of the Lease, the property was in need of

numerous repairs, many of which related to the safety and security of the occu-

pants and the integrity of the structure itself. 2R42-2R43. Appellant also testi-

fied that she requested entry only at reasonable times and for the legitimate pur-

poses of planning for and making these necessary repairs, as she was expressly

entitled to do under the terms of the Lease, and no evidence exists in the record

of any attempt to enter at an unreasonable time or for any illegitimate purpose.

See 2R47, 2R115-2R118.

      Nevertheless, Appellee quickly took the position that Appellant’s doing so

was disagreeable and she began to resist. 2R128. Though some dispute and

perhaps confusion exists in the testimony regarding when exactly and how many

times Appellant requested access to the house to perform maintenance and re-

pairs, by Appellee’s own admission, it was not more than four times during the

period before she started resisting Appellant’s requests. 2R115-2R118, 2R128.

It was Appellee who first took on an adversarial tone when she transmitted to

Appellant a letter that termed Appellant’s requests “excessive,” which letter also


                                        38
contained a thinly veiled threat of legal action to prevent her from exercising

rights expressly granted to her under the Lease. 9PX1. This began a campaign

of what Appellee herself termed “passive-aggressive resistance” that would con-

tinue and become progressively more antagonistic for the remainder of her ten-

ancy. 2R133.

      Very shortly thereafter, Appellee took the extraordinary step of exposing

herself in an indecent state to Appellant and her contractor when they attempted

to enter the property to perform repairs. 2R62. Appellee admitted that her do-

ing so was not mere flighty caprice, but rather a calculated tactic intended to re-

sist passively and to frustrate Appellant’s attempts at peaceful entry. 2R133.

      Though Appellant had a right under the Lease to continue her efforts to

repair the property and though no evidence was presented other than Appellee’s

own opinion that the frequency of the visits was unreasonable or unduly burden-

some, Appellant dramatically reduced the frequency of her requests in accord-

ance with Appellee’s wishes. 2R63-2R65, 2R125. No requests were made in

June and only two requests were made in July. Id. Nevertheless, in response to

the second of these, Appellee transmitted to Appellant an email, wherein she ex-

pressly refused Appellant access to the residence and demanded that Appellant

cease contacting her regarding future requests for access. 9PX1, 2R66; see

2R106.


                                        39
       Appellee, through her attorney in his closing statement at trial, appeared

to intend to argue that no refusal took place. 20 On the contrary, the email trans-

mission in question constitutes a clear refusal of access, not just for the day in

question, but for the future as well. Appellee stated in her letter, “I will not ac-

commodate your demand to enter the house tomorrow whatsoever,” and de-

manded that Appellant cease contacting her. 9PX1, 2R66. Whatever may have

been her intent in drafting the letter, the language she used has a clear, plain

meaning of refusal.

       However, even if Appellee’s language does not constitute a definite re-

fusal of access, the distinction is immaterial as her admitted resistance is suffi-

cient to violate the Lease. The Lease grants Appellant the right of peaceful en-

try to perform maintenance and repairs. 1PX4. It serves no one’s interests to

require a landlord to force her way into a tenant’s home even if she has the right

under the Lease to do so. That Appellant accepted Appellee’s refusal, canceled

further plans for repairs and chose to pursue her rights in court was in the inter-

ests of Appellant’s safety and the preservation of peace and order.

       When interpreting a contract, the Court should give effect to all the terms

thereof and should not interpret any term in such a manner as to make it super-

fluous or meaningless. Coker, at 393. The term “peaceful” must mean some-

20
  Appellee’s attorney argued, “You've heard [Appellant’s attorney] use the word resistance.
Resist. Resisting. You never heard him use the word refuse.” 2R176.

                                            40
thing and in this context its plain meaning is to ensure that the landlord is able to

exercise her right to enter to perform repairs without undue resistance from the

tenant. This is not some throw-away term or afterthought to be ignored or inter-

preted into meaninglessness. To a landlord like Appellant, who owns few prop-

erties and manages them herself, this term is among the most important in the

Lease. See 2R73. This is the term that protects her right to remove from the

property a tenant who is actively trying to make her miserable. Id.

      Appellee does not own the house. Her right to occupy it is contractual

and contingent upon her upholding her end of the bargain by abiding by the

rules of occupancy enumerated in the contract. Under the terms of that contract,

she had a duty to provide Appellant peaceful entry to perform maintenance and

to make repairs and she had no right to resist Appellant’s efforts to do so, pas-

sively, aggressively or otherwise. She had no right under the Lease to determine

what repairs and maintenance were necessary or desirable, or the pace at which

repairs would be performed, or the frequency with which access would be re-

quired to perform them. She had no right to demand that Appellant cease con-

tacting her to request access.

      When she transmitted to Appellant by electronic mail a refusal to provide

access to the residence to perform maintenance and a demand that Appellant

cease making future requests for access to perform maintenance and repairs, she


                                         41
was in default. When she resisted Appellant’s requests for access to the resi-

dence and deliberately took action with the express intent of frustrating Appel-

lant’s attempts to perform repairs and maintenance and of making Appellant and

her agent uncomfortable, she disturbed the comfort and convenience of Appel-

lant and her agent and she was in default. When Appellee defaulted, Appellant

was entitled to end her right of occupancy. Appellee admitted or failed to dis-

pute the evidence of the facts making up the elements of this breach. Therefore,

no genuine issue of fact existed for submission to the jury and Appellant was en-

titled to a judgment in her favor on the issue of refusal to provide peaceful entry

for maintenance and repair as a matter of law.



     B. The Jury Verdict on the Issue of Refusal of Peaceful Entry to
   Perform Maintenance and Repair was Unsupported by the Evidence.
      Jury Question Number One was submitted to the jury following the close

of all evidence, asking, “Did [Appellee] unreasonably refuse to allow [Appel-

lant] or her repairers, servicers, contractors, or representatives to enter the house

peacefully for the purpose of making repairs, estimating repair or refurbishing

costs, or doing preventative maintenance?” CR145.

      The determination the jury was asked to make would have been more

clearly understandable if made in response to the jury questions #4, #4A and #5




                                         42
submitted by Appellant prior to trial.21 Answers to these more specific ques-

tions of fact would have made plain the jury’s interpretation of the evidence and

would have provided a superior foundation for a judgment for or against Appel-

lant on the question of law that was actually before the court of whether or not

Appellee violated the Lease.

       Therefore, the court erred in rejecting these questions and substituting its

own inferior question to the jury in the charge and Appellant is entitled to a new

trial on the issue.

       However, even if the question, as presented, was adequate to address the

issue before the court, the jury gave an answer thereto that is wholly unsupport-

ed by the evidence submitted for its consideration. Appellant testified that Ap-

pellee obstinately resisted her efforts to repair the property by methods steadily

increasing in strength and frequency over the course of the tenancy. Appellee

admitted that this was a calculated campaign of “passive-aggressive resistance”.

And Appellant testified and Appellee admitted that Appellee sent to Appellant

an express refusal of present and future access to the residence for Appellant’s

maintenance and repair purposes.



21
  Specifically, Appellant proposed that the jury be asked if she was “entitled to enter the resi-
dence at reasonable times for purposes including the making of repairs and the performance
of maintenance[,]” if Appellee was “required to provide [her] access to the residence for those
purposes[,]” and if she sent Appellant “an email stating her refusal to allow Plaintiff to enter
the residence to make repairs and perform maintenance[.]” CR141.

                                               43
      Because the evidence of the facts making up the elements of this breach

of the Lease Agreement was overwhelmingly in favor of Appellant the jury ren-

dered a verdict that was contrary to the great weight and preponderance of all

relevant evidence on the issue of whether or not Appellant defaulted on the

Lease Agreement by failing to provide peaceful entry to the residence for

maintenance and repair. Because the jury rendered a verdict on the issue of re-

fusal to provide peaceful entry for maintenance and repair that is contrary to the

great weight and preponderance of all relevant evidence and because the court

issued a take nothing judgment based upon that verdict, the court erred, the error

is reversible and Appellant is entitled to a new trial.



        IV. THE TRIAL COURT ERRED WHEN THE PRESIDING JUDGE
       DEMONSTRATED BIAS AGAINST AND HOSTILITY AND ANIMOSITY
             TOWARD APPELLANT AND HER CLAIMS AT TRIAL.
      All of the jury’s answers to the questions submitted to it for consideration

were wholly unsupported by the evidence presented at trial. See supra, §§ I(D),

II(C), III(B). These answers are, perhaps, easier to understand in light of the

conduct, comments and apparent opinions of the presiding judge.

      When a presiding judge at trial demonstrates bias and prejudice against

one party or in favor of the other, or animosity toward the party’s counsel, the

party is entitled to a new trial. Shaw v. Greater Houston Transp. Co., 791


                                          44
S.W.2d 204, 211 (Tex.App.Corpus.Christi,1990, no pet.). This remains true

even if many of the incidents complained of occurred outside the presence of the

jury. Id. While the presiding judge in the instant case had little patience for the

litigants and attorneys on both sides, throughout the trial he made his hostility

for Appellant, her claims and her position abundantly clear, in the presence of

the jury.

     1. The presiding judge interfered with the presentation of evidence by refus-
        ing to allow witnesses to read from admitted documents in order to high-
        light the relevant portions thereof for the jury’s benefit. 2R36, 2R38.
     2. The presiding judge interrupted testimony to give his own personal recol-
        lections and understandings about matters similar to those being testified
        to, and directly challenged Appellant’s credibility. 2R66.
     3. The presiding judge commented on the evidence and derided Appellant’s
        decision to cancel scheduled repairs after being refused access to the
        property, stating, “It appears you’re looking for trouble where there isn’t
        any.” 2R68.
     4. The presiding judge interpreted an answer given by Appellant during
        cross-examination using phrasing that could only have been intended to
        cast doubt upon her memory, when in fact it was not appellant’s memory
        that was faulty, but Appellee’s attorney’s. 22
     5. The presiding judge actively assisted Appellee’s attorney in cross-
        examining Appellant by asking a hostile follow-up question after Appel-
        lant gave a specific answer to Appellee’s attorney’s question. 23
22
   Appellee, through her counsel, stated that Appellant had testified that difficulties with Ap-
pellee had begun “almost immediately.” Nowhere in the record did Appellant make such a
statement. In fact, her attorney made a similar statement in opening argument, but Appellant
never gave that testimony. 2R20. The tenor of the presiding judge’s question, “You don’t
remember?” and correction of her testimony, “Okay. That’s the answer. No.” could have no
purpose other than to undermine Appellant’s credibility. 2R79-2R80.
23
   Appellant was asked when problems began with Appellee and she responded that on a par-
ticular date was “the first time she asked me to come at a different time.” The presiding judge
asked, pointedly, if asking her to come at a different time was a “problem,” effectively feed-
ing that question to Appellee’s attorney, who then reiterated it. The follow-up question could
have no purpose other than to make Appellant’s answer to the original question appear to be
unreasonable and, as such, is perfectly fair game during cross-examination by an adversarial

                                              45
   6. The presiding judge interrupted testimony, again to assist Appellee’s
      counsel in cross-examining Appellant, asked Appellant hostile, mislead-
      ing questions and supplanted her precise and accurate responses with in-
      accurate responses that misinterpreted the evidence in the record. 24
   7. The presiding judge interrupted testimony to comment on the weight of
      evidence during cross-examination of Appellee and to call Appellant’s
      counsel’s line of questioning “a waste of time.” 2R134.
   8. After Appellee failed twice to give an answer that was responsive to Ap-
      pellant’s attorney’s question and, on the third attempt, opined that “I think
      we’re beating a dead horse but yes[,]” the presiding judge interjected,
      “Boy, do I too. But I don’t have an objection so I have to let it go on. I
      just get so sick.” 2R154.

       These indications that the presiding judge had unequivocally chosen a

side are not subtle, but rather they are direct reflections, visible to the jury, of the

presiding judge’s opinions of the weight of the evidence adduced and the claims

Appellant has made against Appellee. Further, it is not necessary to guess at

those opinions. Out of the presence of the jury, the presiding judge stated them

clearly.

   1. After Appellee, through her counsel, closed her case in chief without of-
      fering any evidence, the presiding judge questioned the decision to leave
      the evidence as it then stood in a tone that caused her immediately to
      change her mind and give testimony. 2R94-2R95.

opposing party. Such a question from the bench illustrates to the jury that the judge has be-
come an advocate, hostile to the witness. 2R80.
24
   Appellant was asked by opposing counsel when she made her deposit account unavailable
to Appellee for payment of rent and she responded with a certain date. The presiding judge
then asked her, with a leading question, if it was not, therefore, impossible for Appellee to pay
her. Appellant responded, accurately, that Appellee was prevented from making payment by
the method specified in the contract, but that payment was not ‘impossible’ and the judge
stated, “The only way you’ve given her to pay rent is by depositing it directly into your bank
account[,]” which statement can only have been intended to convey that the court had con-
cluded that Appellee could not have paid by other means, such as by paying disputed sums
into the registry of the court, though other such means were in fact available to her. 2R88-
2R89.

                                               46
   2. The presiding judge stated that no evidence had been given “that rent
      wasn’t paid on time[,]” though this was unequivocally untrue as Appellant
      had testified at length about that very issue. 2R96.
   3. The presiding judge then stated clearly his position on the merits of Ap-
      pellant’s case, stating, “I've never seen a landlord who refused to receive
      rent on the 2nd or the 3rd just like the contract says.” Id.
   4. In conceding, grudgingly, that the issue should be submitted to the jury
      for consideration, the presiding judge stated sarcastically, regarding Ap-
      pellant’s position, “That’s as lovely as everything else about this case.”
      2R97.
   5. At the hearing on post-judgment motions, the presiding judge said, re-
      garding Appellant’s legal position relating to late payment of rent, “Your
      position is ridiculous.” SR6.


      When a jury has been impaneled as the finder of fact, but the presiding

judge has clearly chosen a side, even if in error, the jury is invited to substitute

the judge’s decision for its own and to render the judge’s own subjective opinion

as its verdict. Because the presiding judge abandoned impartiality and clearly

telegraphed to the jury his opinion of the evidence and the merits of Appellant’s

claims, the well was poisoned and Appellant is entitled to a new trial.




                                         47
                                    PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully re-

quests that the Court reverse the judgment of the trial court and render judgment

in Appellant’s favor for Appellee’s unpaid rent for the months of July and Au-

gust of 2014, Appellant’s reasonable pre-trial attorney fees, costs of court and

pre- and post-judgment interest, and that the Court remand this matter to the trial

court for a new trial on the issue of trial and post-judgment attorney fees; or, in

the alternative, reverse the trial court’s judgment and remand this matter to the

trial court for a new trial on all issues; or, in the alternative, vacate the trial

court’s judgment on all issues.

                                       Respectfully submitted,

                                       DAVID NOWLIN



                                        /s/ David Nowlin__________________
                                       State Bar No. 24049196

                                       7301 RR 620 North, Ste. 155, 319
                                       Austin, Texas 78726-4537
                                       Telephone: (512) 468-4882
                                       Email:      DavidNowlin@me.com

                                       ATTORNEY FOR APPELLANT




                                        48
                      CERTIFICATE OF COMPLIANCE

       I certify that this brief was prepared using Microsoft Word and that, ac-
cording to that program’s word counting function, the document (excluding the
caption, identification of the parties and counsel, table of contents, index of au-
thorities, statement of the case, points of error, certificate of compliance, certifi-
cate of service and appendix) contains 10,912 words. The body text is in 14
point, Times New Roman font and the footnotes are in 12 point, Times New
Roman font.


                                         /s/ David Nowlin__________________
                                        State Bar No. 24049196



                         CERTIFICATE OF SERVICE

       I certify that on December 26, 2014, a true and correct copy of Appel-
lant’s Brief was served by mail on Robby Abarca, the attorney of record for Ap-
pellee Lori Keaton, at P.O. Box 152547, Austin, TX 78715.



                                         /s/ David Nowlin__________________
                                        State Bar No. 24049196




                                          49
                               APPENDIX

      The following pages constitute the Appendix to Appellant’s Brief, and
contain:

     (A)   The Final Judgment of the Trial Court,

     (B)   The Jury Charge and Verdict, and

     (C)   The Text of the Rules and Statutory Authority and the Lease Upon
           Which Appellant’s Argument is Based, including:

           (1)   Texas Property Code § 24.002,

           (2)   Texas Property Code § 24.0051,

           (3)   Texas Property Code § 24.006,

           (4)   Texas Property Code § 24.008,

           (5)   Texas Rule of Appellate Procedure 43.2,

           (6)   Texas Rule of Appellate Procedure 43.3,

           (7)   Texas Rule of Civil Procedure 273,

           (8)   Texas Rule of Civil Procedure 276,

           (9)   Texas Rule of Civil Procedure 301,

           (10) Texas Rule of Civil Procedure 510.11, and

           (11) The Lease.




                                     50
                              No. C-l-CV-14-006938
                                                                            ^
      Linda Nowlin,                   §     IN THE COUNTY COURT # %
           Plaintiff,                 §
                                      §
            v.                        §     OF TRAVIS COUNTY,                   %
                                      §
      Lori Keaton,                    §                                                                           CAUSE NO. C-l-CV-14-006938
                                               8            IN THE COUNTY COURT
UNDA NOWLIN                                    J
                                               §            AT LAW NUMBER 1                   ^
                                                §8          TRAVIS COUNTY, TEXAS '•:j
                                                                                   '•
LORIKEATON                               8                                                        j
                                  rmD^rrw THE COURT

MEMBERS OF
MEMBERS OF THE
           1Mb JURY:
               Juk.i:                                                                  .          ^


questions mai ai>- «n-~..—, —
when
.x.
wnen you, o»>
     you  are all
              ail together
          mc «»   i«5vw«« in the juryj room.
                               - j-

 Member myprevious ins—: do^^^^^^
 or by any other means. Do not do any mdependen invest gat on aoo                   informatio„
 research^ not lookup any words"'"""^^^^^JL- with the outer
 reason.


 ^y   notes youhave taken are for**™*>^^£SZ?££%          .. - or
6. Answer "yes nr »nn"
                   no to
                       to all Questions unless you
                          all questionsuni     y are told otherwise.
                                                              requiresA"yes  answer
                                                                       an answer othermust
                                                                                       thanbe
based on apreponderance ofthe evidence. }Nhe^J^^Q^e evidence. The term
"yes" or "no," your
"preponderance  oftheanswer  must bemeans
                        evidence"     basedtheongreater
                                                 aPJJ'^^jS^dence      presented
                                                        ™8^*££ eviden V     ^ in this
cLIfyou do not find that aP^™^/^                                             ofwitnesses or by
^iden^ou mustfind thatthe fact ™^^^^ons andthenJUstanswer
me^^^
will win. Do not discuss or consider the effect your answers will have.


 you answer another question my way.                   ,wi«nn Qf atleast 5 ofthe 6 jurors. The

  less than 5jurors, even ifit would be amajority.
  AS. have said before, ifyou do no, follow these^^^J^^his ,Qwould for
  misconduct, and 1might have to order anew tnal and sttrittas P_«"^« «

  immediately.
                            u,• u ^ u «ninirrT FV1DENCE" or by "CIRCUMSTANTIAL




   Question 1:


    elatingrepairer refurbishing costs, or doing preventive maintenance?
    Answer "Yes" or "No".


    Answer:
                  W




                                                                                           IQuestion 2:
       Did Lori Keaton
                          fail to comply with the lease by failing to pay her rent in atimely
manner?A failure to cccomply must be material. The circumstances to consider in determining
      r?


whetherafailure to^^^^^wlll be depriVedofthe benefit wluch she
       2 STSX"wh^the injured party canbe adequately compensated for the part of
           3£^»^^
           4.mt^^^
              comports with standards of good faith and fair dealing.
           Answer:      Nv


  aBBSS^ areasonable fee for the necessaryservicesofLinda Nowiin, attorney for preparation
  and trial in this case, stated in dollars and cents?


            Answer:                               —




   Presiding Juror:
   ,. When you go into the juryroom to answer the options, the firs, thing you w,l, need ,0 do is
   choose a presiding juror.
    2. The presiding juror has these duties:                                     deliberations;

    fo.low *e-^*^sti0„sor comments t0 the bailiffwho will give them to the judge;
              d write down the answers you agreeon;
              e' get the signatures for the verdict certificate; and
              f.' notify the bailiff that you have reached averdict.
     Do you understand the duties ofthe presiding juror? Ifyou do not, please tell me now.
     Instructions for Signing the Verdict Certificate:


                                                                                                  frh
1. You may answer the questions on avote of5JurorsJhe^ j^n^^i^y
answer in the charge. This means you may not have one group of 5jurors agree
and adifferent group of 5jurors agree on another answer

verdict,                                  of;«« Ynu mavend ud with all 6 of you agreeing on




                                                                                              m
                               CAUSE NO. C-l-CV-14-006938


                                                 §            IN THE COUNTY COURT
LINDA NOWLIN
                                                 §
                                                 §            AT LAW NUMBER 1
                                                 §
                                                 §            TRAVIS COUNTY, TEXAS
LORI KEATON

                                        Verdict Certificate


Check one:

_____ Our verdict is unanimous. All 6of us have agreed to each and every answer. The
presiding juror has signed the certificate for all 6ofus.



               ire"of Presiding Juror          Printed Name ofPresiding Juror
       our verdict is not unanimous. Five ofus have agreed to each and every answer and have
signed thecertificate below.
SIGNATURE                                      NAME PRINTED




                                                                                               T?
                        Texas Property Code § 24.002

FORCIBLE DETAINER.

(a)   A person who refuses to surrender possession of real property on demand
      commits a forcible detainer if the person:

      (1)   is a tenant or a subtenant wilfully and without force holding over
            after the termination of the tenant's right of possession;

      (2)   is a tenant at will or by sufferance, including an occupant at the
            time of foreclosure of a lien superior to the tenant's lease; or

      (3)   is a tenant of a person who acquired possession by forcible entry.

(b)   The demand for possession must be made in writing by a person entitled
      to possession of the property and must comply with the requirements for
      notice to vacate under Section 24.005.

                           Texas Property Code § 24.0051

PROCEDURES APPLICABLE IN SUIT TO EVICT AND RECOVER UN-
PAID RENT.

(a)   In a suit filed in justice court in which the landlord files a sworn statement
      seeking judgment against a tenant for possession of the premises and un-
      paid rent, personal service on the tenant or service on the tenant under
      Rule 742a, Texas Rules of Civil Procedure, is procedurally sufficient to
      support a default judgment for possession of the premises and unpaid rent.

(b)   A landlord may recover unpaid rent under this section regardless of
      whether the tenant vacated the premises after the date the landlord filed
      the sworn statement and before the date the court renders judgment.

(c)   In a suit to recover possession of the premises, whether or not unpaid rent
      is claimed, the citation required by Rule 739, Texas Rules of Civil Proce-
      dure, must include the following notice to the defendant:


                                        51
      FAILURE TO APPEAR FOR TRIAL MAY RESULT IN A DEFAULT
      JUDGMENT BEING ENTERED AGAINST YOU.

(d)   In a suit described by Subsection (c), the citation required by Rule 739,
      Texas Rules of Civil Procedure, must include the following notice to the
      defendant on the first page of the citation in English and Spanish and in
      conspicuous bold print:

                               SUIT TO EVICT

      THIS SUIT TO EVICT INVOLVES IMMEDIATE DEADLINES. A
      TENANT WHO IS SERVING ON ACTIVE MILITARY DUTY MAY
      HAVE SPECIAL RIGHTS OR RELIEF RELATED TO THIS SUIT
      UNDER FEDERAL LAW, INCLUDING THE SERVICEMEMBERS
      CIVIL RELIEF ACT (50 U.S.C. APP. SECTION 501 ET SEQ.), OR
      STATE LAW, INCLUDING SECTION 92.017, TEXAS PROPERTY
      CODE. CALL THE STATE BAR OF TEXAS TOLL-FREE AT 1-877-
      9TEXBAR IF YOU NEED HELP LOCATING AN ATTORNEY. IF
      YOU CANNOT AFFORD TO HIRE AN ATTORNEY, YOU MAY BE
      ELIGIBLE FOR FREE OR LOW-COST LEGAL ASSISTANCE.

                        Texas Property Code § 24.006

ATTORNEY'S FEES AND COSTS OF SUIT.

(a)   Except as provided by Subsection (b), to be eligible to recover attorney's
      fees in an eviction suit, a landlord must give a tenant who is unlawfully
      retaining possession of the landlord's premises a written demand to vacate
      the premises. The demand must state that if the tenant does not vacate the
      premises before the 11th day after the date of receipt of the notice and if
      the landlord files suit, the landlord may recover attorney's fees. The de-
      mand must be sent by registered mail or by certified mail, return receipt
      requested, at least 10 days before the date the suit is filed.




                                       52
(b)   If the landlord provides the tenant notice under Subsection (a) or if a writ-
      ten lease entitles the landlord to recover attorney's fees, a prevailing land-
      lord is entitled to recover reasonable attorney's fees from the tenant.

(c)   If the landlord provides the tenant notice under Subsection (a) or if a writ-
      ten lease entitles the landlord or the tenant to recover attorney's fees, the
      prevailing tenant is entitled to recover reasonable attorney's fees from the
      landlord. A prevailing tenant is not required to give notice in order to re-
      cover attorney's fees under this subsection.

(d)   The prevailing party is entitled to recover all costs of court.

                         Texas Property Code § 24.006

EFFECT ON OTHER ACTIONS.

An eviction suit does not bar a suit for trespass, damages, waste, rent, or mesne
profits.

                   Texas Rule of Appellate Procedure 43.2

Types of Judgment

The court of appeals may:

(a)   affirm the trial court's judgment in whole or in part;

(b)   modify the trial court's judgment and affirm it as modified;

(c)   reverse the trial court's judgment in whole or in part and render the judg-
      ment that the trial court should have rendered;

(d)   reverse the trial court's judgment and remand the case for further proceed-
      ings;

(e)   vacate the trial court's judgment and dismiss the case; or

(f)   dismiss the appeal.


                                         53
                   Texas Rule of Appellate Procedure 43.3

Rendition Appropriate Unless Remand Necessary

When reversing a trial court's judgment, the court must render the judgment that
the trial court should have rendered, except when:

(a)   a remand is necessary for further proceedings; or

(b)   the interests of justice require a remand for another trial.

                      Texas Rule of Civil Procedure 273

Jury Submissions

Either party may present to the court and request written questions, definitions,
and instructions to be given to the jury; and the court may give them or a part
thereof, or may refuse to give them, as may be proper. Such requests shall be
prepared and presented to the court and submitted to opposing counsel for exam-
ination and objection within a reasonable time after the charge is given to the
parties or their attorneys for examination. A request by either party for any ques-
tions, definitions, or instructions shall be made separate and apart from such par-
ty's objections to the court's charge.

                      Texas Rule of Civil Procedure 276

Refusal or Modification

When an instruction, question, or definition is requested and the provisions of
the law have been complied with and the trial judge refuses the same, the judge
shall endorse thereon "Refused," and sign the same officially. If the trial judge
modifies the same the judge shall endorse thereon "Modified as follows: (stating
in what particular the judge has modified the same) and given, and exception al-
lowed" and sign the same officially. Such refused or modified instruction, ques-
tion, or definition, when so endorsed shall constitute a bill of exceptions, and it
shall be conclusively presumed that the party asking the same presented it at the
proper time, excepted to its refusal or modification, and that all the requirements
of law have been observed, and such procedure shall entitle the party requesting


                                         54
the same to have the action of the trial judge thereon reviewed without preparing
a formal bill of exceptions.

                      Texas Rule of Civil Procedure 301

Judgments

The judgment of the court shall conform to the pleadings, the nature of the case
proved and the verdict, if any, and shall be so framed as to give the party all the
relief to which he may be entitled either in law or equity. Provided, that upon
motion and reasonable notice the court may render judgment non obstante vere-
dicto if a directed verdict would have been proper, and provided further that the
court may, upon like motion and notice, disregard any jury finding on a question
that has no support in the evidence. Only one final judgment shall be rendered in
any cause except where it is otherwise specially provided by law. Judgment
may, in a proper case, be given for or against one or more of several plaintiffs,
and for or against one or more of several defendants or intervenors.

                      Texas Rule of Civil Procedure 510

Damages on Appeal

An eviction case appealed to county court will be subject to trial at any time af-
ter the expiration of 8 days after the date the transcript is filed in the county
court. If the defendant has filed a written answer in the justice court, it must be
taken to constitute his appearance and answer in the county court and may be
amended as in other cases. If the defendant made no answer in writing in the jus-
tice court and fails to file a written answer within 8 days after the transcript is
filed in the county court, the allegations of the complaint may be taken as admit-
ted and judgment by default may be entered accordingly.




                                        55
                                                              mc Cunlracl is only validif filled out before Ja/tiM.


TEXAS APARTMENT ASSOCIATION
                     [AT
                                                                      Residential Lease Contract
                                                                                                                                                                                        -fl

              Lease Contract:_
                                                                                                                   7/it's      ,l limiting nwifraxf.^fiy/ x.irt/iAji/ he/assigning.
                                                  Contract is filled out)
                                   len this Lease Con

                                                                    Moving In- General Information
                                                                                                                            J*
                                                                                                   before the         -?          _ davot lliemonth, '4(11011
                                                                                                                                                         "°        (S3     ,,
                                                                                                                                                              pav aV»initial       ,
                                                                                                                                                                             late charge
  1.    PARTIES. ThisLeaseConttactisbetween mi.lheiC5ideiiti.s)f/isM/l jH-ojiic-
                                                                                                   ofs__£t2           pliisaxiailvTalcchorgxuJrS^6r^V. perdav after
        s/pirinx- theUosc Conlnjct):    |    _                                                         .late until paiilin lull. Daily lalediargi'1'WiH not (Weed lSdaystor
          'Uri                 K^TrT^.                                                             arysmglemonliAient We will not impose laleclwrerg until atleasl the
                                                                                                   third day ol the month. You'l!aIsop,iyaxhaij,eolV^-~                                       foretell
                                                                       andiis,Hie owner:           returnedxheckor rejeettd electronic payment, plusinitial anddailylate
           L-Vf\A(X. ts^ntjli^,                                                                    Jiargesuiltil we rei eileaojeplable payment. Daily late-charge-, will not
                                                                                                   exceed 15d,iysioi anysingle month's rent. IIX oudon'tpayrentontime
         You've agreed torent the following dwelling Icheck one]:J:3moiise.
                                                                   f.                              you'llbeinilefaul: and.ill remediesunder.tale lawand thisleaseContrac
         a duplex unit, or O oilier unit, and any grounds, garage or                               will bentithorizrd.il'you vtolalelheanim.il lestrictiniisijfpiiragrapll r
         impuivemenlskxntedal^J^Ctll *—C^Tt ^^                                                     or other animal rules, vou'll pay an initial •barge ot % ' Vj?L       per
                                                                             irn-tuMii'ss)         animal(iu>ttID.
                                                                                                   peraniinal(nottoexceed SK'perdavper            nal) from tliedatetheamma!
                 ^r-U-sVi^L                                                        lahil.
                                                                                                   wasbioufihtintovinirilwellin^unHlil istinaliy removed We'll alsohftheutilitiesusedwiLLletlieu'.ilitv
                                                                                                    should have been connected in your name If \ ou are in an area open :n
          Nooneelsemayoccupy thedwelling. Persons notlistedabovemustnot                             compel ition, you mavchouse orchange vourretaileleclricproviderat anv
                                                                                                    lime Ifyuiumalify.YOurpioxiderwillbellM-samea^o        nle^syou choose
          stay illthe dwelling for more than *~i consecutive days xx-ilhout our                     adifh-rentpio\ider.II'vouchcH->seorchangevourpriov ider, von must j;ive
          priorwritten consent, andnomore thantwice llial many daysinanyone                                                                         ter fees, includLne an v
          month. Ifthe prawnsspoec isn't ftlldl in. tuv flai/s permonth is the limit.               us written nolice.>ou .tKislpayallapplicable pi
                                                                                                    fees to change service back into our name a:1c
          LEASECONTRACT TERM. The initial term of the Lease Contract                                                                                                      c-rJt'iikiw

          begins on the_                                                                            property. You iireldtcck-oiwi.
                                                                                                           O requiied d i buvamid                  maintain i             i- liability i
          (yftir^andencisalmidnightthe        "3^       _dayof_    -A-f-   iit_
                                                                                                                (•.//(fC/ilTlrlJl/nilfjl'.'f^OI'
           ^JH \fyycar). This Lease Contract will automatically renew month-lo-                            [jj^not it-qoired to buv ii-nlev's i                     Mhtv mstu

          month unless either party gives atleast 3D                da>'s whlten noliceof            1} neither fcehecked.insurance itnot reifi-            edit iti?*tilt>ti\    iglifiCLOWt'tcnd-.-.i.
          tei-nimabonoruitenttomove(>utasvetiuiredbyparagraph37.f/t/(e>rjniibtT                      Ifnot required, we ur$? you to^cf uoio                     mi'->:ir.vuv for hw* due io theft,
                                                                                                     tire. iVi'fei dui'tiiye, pipe leak* oihl -.                er :*intt!tii •<sit return
                                                      re mi inform.ai.ior-.
                                                                                                     bundle "lakh orasecurity baroneach sIjdm^Iojiril5la.keyIcss bolt;?a&
           ^-otjorsec.   jler-  -h>V>c
                            :p- -  t l kMP*a
                                          w        (& c*o*iijoi^e^ciujxteno!jJi^
           KEYS, FURNITURE AND AEF1DAVIT OF MOVE-OUT. 1 ou wi                                        ln.-k 01 a keyed deadbolt lock ononcvei>JLy^oi_Ke>'edJock\s) will.be
           provided       (    dwelling key(s),_          ^mailbox kcy(s),and                        rekeved,iftei theprionesidentmo\esoi!I:Therekeyint; will bedoneeither
                                                                                                     hpiou^yimniovein oi within 7 days alter you movein, as requited by
           otheraccessdevices for                                  .Anv resident,
                                                                    Ailyresident.occupant,           st-uinv JJ_^x»iiiii1Jn ijisLdlor rekev security devices as reciuued_bvjju;
           orspousewho.accordiiigtoaremainingresident'saffidavil.hasiieniianenlly                    l'i-0pertvCodc\youhavelbeii^)ttodosoanddeducUbe_jk'as>|nablecos_t
           moved out or is under court order to not enter (he dwelling, is (at our                   Lroiryout nextrentpayuiciilujidj^-vt^^^
           option) nolongerentitled looccupancy.keys.or other access devices. Your
           dwelling willbe[ciieck one}: • furnished or0 unfurnished                                  WhatYuuAreNowRequestinR-Siibject tosiuneliir:tations,underTexas
                                                                                                     lawyonmayatanvtimeaskusto: (iJinstall onekeyed deadbolt lock on
                                                                                                     an exterior dooi d itdot^nothavt one:(2) [ns',a,.ias(.curit\,baronaslid;ny;
           RENT AND CHARGES. You will pay t.SU, 00                          per month for            glass door ifitdoes not have one; and (3) change orrekey locks oi latches
           reJit.inadvaoceandwithoutdeniandat Qi»JT\f K pic*!i>!xno>ieiit f/'iV,
           01st month ur02ndmonth,un                                                                  Payment. Wewill pav furmissmj; security devices thataie required by
                         (year).Qllifuvi*:. yon   iipint yourrentojini l'i!--hhi. Casliisunacceptui'Ie withoutcur               to rekcy after tlie previous resident moved o_uXv_aDdJZLtc,pa>rg or
           priorwritten permission. You must not withhold oroffset rent uulctsmtthorizcd              replacements due tomisuse ordamageby-youorypm |amily,g&^ip_JujbJ
           bystatute. Wemay,atouroption, requireatanytimethatyoupayallrent                            prgu.eiJ^Youmustpav immenlialelyallerthe workisilonennlessstatestxT.nte
           and other sums in cash, certified or cashier's check, money order, or one
                                                                                                      authorizes advance payment. xou aki mu^t pay !oiaddiiiona' or changed
                                                                                                      sec'iinl v devices vou icc.icsl.m advance oi aMi-'u inl.al our option.
            monthlycheck ratherthanmultiplechecks. Ifyoudon't payallrenton or
                                                                   Special Provisions and "What If" Clauses
           SPECIAL PROVISIONS. The followingor attached special provisions                    UNLAWFUL EARLY MOVL-OLT; KULriTtNG CILICE.
           and anyaddendaor written rules furnished to you at or beforesigning                           ^lui'II be liable to us foi a reletting c'i.ii j;e ol y, j ^ $*) (no
           will become a part of this Lease Contract and will supersede any                              to exceed 8^".. of the highest iiumlMv ;enl during the I.ease
           conflicting provisions of this printed Lease Contract form.                                   Contract 'leim )TI vou:

           Huneven pr^v\ j-es^rf -&• v' ytreJry r^                                                       (] ) fail to move m, oi fail to e.ive
                                                                                                                 requned in paragraphs 23 <        Nola Release. Ilicrclelliiigchargc isnola I.easoConiractcancellalion                 ive may return redeen-.eo pioperty at tile place ot storage the
        or htiviitil I'ee II is .. liquidated amount coloring only part ol our               management,.ihee, orthe dwclliiigtal ouroption!. \VV may tequire
        damages. II..,. is. ou. (line, rllort. anil expense in'linduig and                   pavmenl hi rash, rione. unlet. „,- ,-ortilic,! check
        processing a ivpl.uviiK-i.l. I!„"„• ,l,iiiijS„ jr.- mi, ertain and dillicult
        Inasccrlaiti -p.mi, nl.irlythoserelating to make ready, mionientcnce.                Disposition ur Sale. I xcepl lor animals and property removed
        paperwork, adieilising,showing thedwelling, utilities tor showing,                   after the death nt a sole tcsiclent, we may- throw away or give toa
        checking prospects, nxerhead, marketing xosts, and locator-seix-ice                  charitable organization all items of personal properly that are: <1)
        lees. You .111 roe thai Hie reletting charge is a rea.sonahie intimate of            lelt in the dwelling after surrender or abandonment: or (2| left
        such damages andthai the charge isduewhether ornotourreletting                       outside more than 1 hour afler a writ ol possession is executed
       attempts smcecd II no amount is stipulated, yon must pav our                          lollowing a judicial eviction Animals remoxed after surrende'
       aetual reletting xosts so l.tr as (hex ,-,m be delermined. Thereletting               abandonment. ,„ eviction may be kenneled ur turned over to local
       .hargi- does not release you horn continued lialiilnv tor limue ..-•                  .minorities or humane s.k.dies. Propel Ivnottin own away or given
        past-due i-inf charges lor .leaning, repairing, lep.unhng. or                        lo charity may be disposed of only hi sal,., which must be held no
        iinrelui-ni-,1 keys; or nther sums due.
                                                                                             .sooner than IPdays alter written notice ol dale. time, and place of
                                                                                             sale issent by ho!!-, regular mail and certified mail (return receipt
 12. DAMACES AND KEIMIlUlxSEMENT. You must promptly pav                                      requested) to your last known address The notice must itemize the
       or reitiibitrsc us lor loss,damage,consequentiul.lumages.goxerc.ment                  amounts you owe and the name, acldicss.and phime number of Ihe
       lines or charges, oioust ol repairs or.service in thedwelling due to- a               person lo contact about the sale, the amount owed,and youi right
       violation i,t the I ease Contract or rules, improper use. negligence;                 to redeemthe properly Sale may be publicor private, is subjectto
       other ..induct hv vou or lour inx itces. guests in imupants; oi anv                  anythud-party ownership or lieu claims, musl betoIhe highest cast-,
       othercause n.il dii,. to,mi- negligence or fault Vmi xvillindemnify and              hi.tiler, and may Iv III hulk, in bat, lies, or Hem-by-ilcm Proceeds
       holxl us liuiiniosslroi.i all liability arising Irnm thexolliluet ol you,            exceeding sums owe.! must be mailed to you at your last known
       youi invilee.s. gnosis, or oivup.inls. or our repiesentativcs who                    address within ID nays after sale.
       perlorin at your request servi,-.s tiol contemplated in this Leave               14. TAILING TOPAV FIRST MONTH'S KEN I II you don't pay the
       (onfr.ut Unless thc_ria!n.aite or wastewater stnppagc_is_d.rie to                    lirslmonth'srent whenor before theIeaseContrailbegins, ailtuttire
       piirjiegligeiue, we'rejiol..liablejor — anil you must pay tor —                      renl will beautoinalii,illy a,celei.lied without nolice and immediately
       repairs, ri'pl.iceuients_ailll..ilflir|age_to Hie following it occurring             one We also may end youi ligh- ol occupancy and recover
       din-ing (,H' Lease Contract lerm_{>r renewal periotl; (1)damage                      damages, Inlinerent, reletting charges, attorney's tc-es. court costs,
       In doors, witidmvs, or screens; (21iljirn,lgefrom windows or doors                   and oilier lawlul charges. Our rights, remedies, and duties under
       left openj_3iifl (IJLdjmtjigejTmiiwaslexvater stoppages caused by                    paragraphs 11 and .12 apply to acceleialion under this pelagraph.
       improperobjects in lines e\dusiyely.serving your dwelling. We
       may requite pavnient al anv time, including advance payment ot                  15. RENT INCREASES AM) LEASE CONTRACT CHANCES. No
       repairs for which you're liable. Delay in demanding sums you owe                    tent increases or I ease Lonlract changes are allowed before the initial
       is not a iv.iii-ei.                                                                  I-case Contract term en.ts. except lorchanges allowed by anvspecial
                                                                                            provisions in paragraph 111. hi a written addendum or amendment
 13. CONTUACTUAL LIEN AND PROPERTY I.LTT IN DWELLING.                                       signed by you and us. or in reasonable . h.uigcs ol our rules allowexl
       AlLpioperly injhe dwellijig is (unless exempt undx-r Section                         under paragraph In, If. al least ' .lays bc:'o:e Ihe advance nolice
       f»-UM2_pHhe Texas Property Code! subject to a contractual lien                       deadlinereterrixi loin paragraphI ivegivevol!u nllen notice ofrent
       Lil.secim^ payment (if delLnqueDlrenLJe-sceriLas pmhibilljsl.bj;                     iiu leases or I.easeContract changes effective ixhen the I case Contract
       Section 23llh.fx7.lti. Texas C'.overnmeiil Code, for owners supporter!               term ,.r renewal rvriiid ends, this Lease Contract will automatically
       l.'y..LLX_CJ-edit alJciraliiinsL l-'or this purpose, "dwelling" excludes             continue innnlh-to-iii..nth wilh the increased renl or 1ease Contract
       uulslde areas but includes inteiior livingareas and exterior patios,                 changes. Ihe neyv modilied Lease Coi'tracl will beg;:: on the date
       balconies, attached garages, o.ni.] storerooms lor your exclusive use.               slated in the nolice ixvithoul necessity ol v,.ui signature) unlessyou
       Removal After We Exercisel.ien for Kenl. ILyour rentJs.ajjjjrifliienL                g.ve us written iiioxe-.i-.it notire under paragraph 17. Ihe xv:i:;e-:
                                                                                            move-nut nolice under paragraph .17 applies ,,niy to the end ol the
       our representative may peacefully enter the dwelling and remove
                                                                                            current Lease Contra, t o: renexval period.
       •L".d/nr store alljiropgrly subject to licm Written notice of entry must
       he lelt allerivarils in Hie dwelling in .. conspicuous plaei—plus a list        Id. DELAY Ol- OCCUPANCY. Ifoccupancy is or w.ll be delayed tor
       ot iL'ins reinnx ed Hiein.tiremuststalethe am.,untofdelinquentrent                  construe lion,repairs, clearing,ora preyionsresident's holding over,
       and the name, address, and phone number o! the person to contact                     we're not responsible tor Ihe delay. The I.ease ( onlract will remain
       ahoul the amountowed The notice most alsostate thai the properly                     in lorce subject lo: iDabalemenl of rent on a daily basis during
       will Iv promptly returned when Hie delinquentrent is fullypaid.All                   delay; ami (21 yntit nghl to terminate as set lo:Hibelow Termination
       property in Ihe .Ixxvlling is presumed to hi- yours unless proven                    notice must be in writing. Alter termination, you are entitled only
       otherwise                                                                            to ivhind of deposit!:,) and any rent paid Rentabatement or I ease
       Removal After Surrender, Abandonment, or Eviction. We or law
                                                                                            Conlractterminationdoes noIapply itdelayis lorcleaningor repairs
       ntlicersmay rcmoxr or storeall property remaining in the dw-elling                   that don't prevent ynu Iroin ,sx upving the dxxcilcig.
       or in nutside areas (including any vehicles vou or any occupant or                   Il there is a delay an.: we baxen't gwen notice of delay as set forth
       guesl oxvns or u-.es) il you are judicially evicted or if you surrender              imiuediatelv below, yon may teiniinate up to the date w-iicn Ihe
       or abandon the dwelling (..V ,l.7'ui?i,.iis in /iinay?rt/,/j -!2j.                   dwelling is ready tor occupancy, hut not later
       Storage. We will slore propertv removed under a coiuraclual                          11! If we give written nolice to any .if you when ...after the Lease
       lien. We may, bul have no duty lo, slore pioperly removed afler                           Conlracl begins—and Ihe notice states that occupancy has
       judicial exiction. sur.ender, or ahuiidiniment ol the dwelling. We're                     been delayed because ot . .instruction or a previous resident's
      not liable lo; casually loss, damage, or theft except to. property                         holding,     and that thcdwclli      x:l) In   .ly on a specific
      remoxed under a ii.nti actual hen Vim must pay reasonable                                  dale—you max. terminate Ihe I easeCunttacl wilhin .1 days of
      chargesI'orou rpacking,reinnx ing,storing,and sellingatiyptopcrtv.                         your leceiving the notice, hut not fater
      We have a lien on nil properly removed and stored alter surrender,
      ubamtuninenl, or )udictal eviction for all sums vou owe. will: oni'
                                                                                            (2) Ifwegiie written"Olirelo anyof you beforetheellectixeLease
                                                                                                 Contruc! date and the notice stales thai , on~ttuciioii delay is
      exception-dm lien on propertv listed under Propertv Code Section                           expected andthatthedwelling will beready for youtooccupy
      ST ll.|2 is hniited lo .h.uges loi packing, ii-inoyiug. and storing                        on a specific date, you may terminate the LeaseC ontracl within
      Redemption. IIwe' i e sei/ed .lintsloied propertv under acontractu,!I                      7 days afler any of you receives cxrillei: notice, bul not later.
      lien lor rent us uutlion/ed by the Property (ode. you may redeem                           Ihe readiness dali is considered '.he new eftechve Lease
      the properly by paving all delinquent rent due at the time ol seizure.                    Contract date 'or all purposes. Ibis new dale may not be
      Hut if notice ol sale Iset forlll as t.illoyvslis given before vou sock                   moved lo an ea-lier dale unless xxv and yon agree.
      redemption, yon may redeem. mix by paying the delinquent rent and                17. DISCLOSURE RIGHTS. II someone requests intorinalion on vou
      reasonable charges lot packing, lemming, and storing If we'ye                        or your rental history for law-enforcement,gex-erilinental.n: business
      removed .\iu\ sloied properly after surrender, abandonment, xii                      purposes, we may provide it At our tec|uest. any utility provider
      ludicialexiction,you may redeem only by paying all sums you owe,                     may lurnish us inform.ilion about pending oi ai tiial conni-crioils or
      including rent, laleihaiges, relelllng charges, storage, damages, ch                 disconnections ol utility serxi.e lo youi ilweliine

                                                            While You're Living in the Dwelling
18. POLICIES OR RULES. You and al! gnosis and occupanls must                                porches; (21 the    ondi.d o: liiiniture moxois.ird delivery persons;
      , .imply Witt: any xx nllen rules an.! policies including instructions for            and l l| activitu   in outside areas.
      cure oloiir propoily Our rules are , i.iisiclered part ol this contract
      We may make- leasonable , hanges to yyritten rules, etfectlv,                         Wvm.ix exclude from live properly guests.,: others who inoitijudgment,
      immediately upon then distribution to you. These changes must not                     have been violating the law. violatingIbis I ease l.ontrait or anv ol our
      .lunge any dollar .minimis on page I ol this Lease Conlracl Vou                       rules, or distuibing otl.ei persons, neighbois, visitors, or ownei
       must comply with any subdivision or deed restrictions that apply.                    represenlatixes. We mayalsoexclude lioiuany outsideareaa person
                                                                                            who relusesto show photo idetitilication oi ictuses to identity llimsell
IV.   LIMITATIONS ON CONDUC'I Ihe dwelling and other areas                                  or herself as a resident, occupant, or guestol a s|ieiilk resident
      reserved lor your private use must be kept clean hash must he-                        •lou will notify us withm II days it you or any occupants a:e
      disposed ol al least weekly in appropriate receptaclesin accordance                   c.invicred of any felony, or misdemeanor involving a controlled,
      yvith localordinal ices I'.issagewaysniayTx- used only forentiy oi exit.             substance, violence toanother person ordestruction ofproperly You
       Any siviiuming pools, spas.sio.eos-.nis.andsiiiiilarareas must be used              alsoagree lo notify us witlnn ISdays il you or anyon upants registe:
       withcareina,, orclulh e withour iilk-sandpostedsigns.Classcontanleis                 .;» a sex olleilcler ill any stale. Informing us ot criminal convictions
      are prohibited itior nc.M- pools Yon, youi occupants, or guests may-                 orsexotlenderiegistry dices, :„twaiyeany lighl,yve have against vou.
      not anywhere in Ihe dwelling or outside areas Use candles or
      kerosene lampsor heaters withoutour prim- xvrillen approxai, or                  20. PROHIBITED CONDUCT. You andcur ixcupants or guests may
      solicit business or conliibutioos Conducling any kind of business                    notengagein llv following achy ities: criminal conduct; behaving ina
      (in.hiding child care .serxi.es) in your dwelling is prohibited—                     loud oi-obnoxiousmanner;dlslurbingor threatening Iherights.comtort,
      except thatany lawlulbusiness ennducied -at home''by computer,                       health, safety, or convenience of others [including our agents and
      mail, or telephone is peimissible il customers, clienls, patients or                 employees) inor nearthedwelling: disrupting ourbusiness operations,
      other business assniiaies donot come toy,,u. dwelling for business                   manufacturing, delivering, or possessing a , ntv.iolle.l substance or
                                                                                           drugp.uapheriialia; engaging in or Ihrealcning violence possessing
      purposes. We may legulale (l)the use ol patios, bale-on:, s. and
UlSllilMl.l. I.I                   1 21111, 11          II Nl Ac        , 1~'
                                                                                           a weapon proliihivd by state law, cliscli.uving .: lirearm ic the            3>(o
       dweilmg;LMbptoyingorpossessingagun.V            -olher weapon mornear                      Crime or Enu           y. Dial 911 or immedialely cilt local medi.vi'.
       the dwelling ina way that may alarm oth. .ioriiig anything inclosets                       emergency, fire,       1Kepeisoiuieliucaseofaccide!it,hi'e,smoke,suspected
       having gas appliances; tampering with utilities or telecommunications;                     criminal activity, orotheremergency involving imminent harm. You should
       bringing hazardousmaterialsintothedwelling;using windows for entry                         diencontactoLiTiepresentauve.Youwon'ttreataiiyofourseciLritymeasuiesa^
       orexit;heatingthedwellingwithagas-opera tedcookingstoveoroven•or                           anexpress orimplied wananty ofsecurity, orasaguarantee against crime or
       injuringourreputationby making bod faidiallegationsagainst ustoothers.                     ofreduced riskofcrime. Unless otherwise provided bylaw,we'renotliable to
                                                                                                  you orany guestsoroccupants for injury, damage, orloss topersonorproperb,
21. PARKING. Wem.iyregulatedieniuejTianner,(indpIaceofpai'kiiigaHcai-s,                           caused bycriminalconduct ofother persons, inclndingmeft,hui-glary,assa\:|t
       lim'Kmutorwdes,b)cycte,bc^                                                                 vandalism, orothercrimes. Even ifpreviously piu\ided, we're notobligated
       ormotorized bikes may notbeparked inside a dwelling oronsidewalks.                         tolxiniisiisecurity-perwr,nel/patrols,lighting/gatesorfeiKes,t»i\>thert(>nnsor
       We may have unauthorized orillegally parked vehicles towed orbooted                        seciuityiu\iessreqLuredbystaliite,We'rencHit«prtloiuirrepresentati\eaiHllotheapp
       (3)    lakes upmore thanonepnrking space, itthedwelling complex has                        Youalso must furnish us with the law-enlitrcemenlagency's incident repott
              more than one living unit                                                           number upon request.
       (4)    belongs toaresident oroccupant whohassurrendered orabandoned                        CONDITION OFTHEPREMISES AND ALTERATIONS. Yiui accept tly
              the dwelling                                                                        dwelling, fixtures, and furniture asis,except for conditions material'",
       (5)    blocks another vehicle from exiting                                                 affecting; thehealthorsafety otordinary persons. Wedisclaim norinspeclionsticker,andwegive you
         atleast 10daysnotice thatthevehicle willbetowed ifnotremoved.                             Youmust usecustomarydiligence- in maintaining thedwellingand not
                                                                                                   damagingorlittering theoutside areas. Unless authorised bystatulenrbv
22. RELEASCOFRESIDENT. Unlessyou'reentilledtoterminatethisLease                                    us in writing,you must not perform any repairs, painting, wallpapering,
    Contract under paragraphs10,16,23.3 Uir37,ynuwon tbereleased from                              carpeting, electrical changes, orotherwise alter ourproperty. Noholcscr
    thisLease Contract foranyreason—inrludingbutnotlimited lovoluntary                             stickersarcallowedinsideornutside thodwelling.We'llpennitaieasonable
       orinvoluntary school withdrawal ortransfer, voluntary orinvoluntary job                     number of small nail holes for hanging pictures on sheetrock walls and
       transfer, marriage, separation, divorce, reconciliation, lossofco-residents,                grooves ofwood-paneled walls, unlessour rulesstateotherwise.No wattr
       loss ofemployment, badhealth, death, orproperty purchase. You may also                      furniture,extraphoneor television outlets, alatmsystems, or lock change -,
        have the right under Texaslaw to terminatethe LeaseContract in certain                     additions,or rekeyirg it- permitted unless allowed by statute or we've
        situations involvingfamily violence orsexualassault.                                       consented inwriting.You mayinstallasatellitedishoi antennaprovided
        DeathcifSole Resident. Ifyou arethe soleresident and die during ihe                        vousignoursalellitedishorantenna ieasoaddendum which complies with
        Lea^CtMitractlenn,the Lea^Conti-actmaybe terniinated without penalty                       reasonable restrictions allowed by federal law. You agree not to alter,
        byanaitlhiw-edrepresentative, ofyourestatewithatleast30days written                        damage, or remove our property, including alaim systems, detection
        notice. Yourestatewilllieliableforpaymentof rent until the latterof: (1)                   devices, furniture, telephone and televisionwiring, screens, locks,arid
        the termination date, or (2) until all possessions in the apartment are                    securitydevices. Whenvoumovein,we'llsupply lightbulbsforfixtures
        removed. Your estate willalso be liable for all charges and damages to the                 wefurnish,includingextenor fixtures operatedfrominsidethedwelling;
        apartmentuntilit isvacated, and any removal and storagecosls.                              afterthat, you'll replacethemat yourexpensewithbulbso! thesame type
                                                                                                   and wattage.Your improvements to the dwelling (whether or not we
 23. MILITARY PERSONNEL CLAUSE. You may have the right under                                       consent) become ours unless we agree otherwise in writing.
        Texas law to terminate the Lease Contract in certain situations involving
        militarydeploymentor transfer.YoumayterminatetheLeaseContract                              We are committed lo the principles of lair housing. In accordance wilh
        if you enlist or are drafted or commissioned in the U.S. Armed borces.                     fairhousing laws,wewillmakereasonableaccommodatioi islooui rule>,
        Youalso may terminate the LeaseContract if:                                                policies, praefcicesor services,and /or willallowreasonable modifica::ons
        (1) youare(i)amember oftheU.S ArmedForces orreserves onactive                              under such laws togive persons with disabilitiesaccesstoand useoflb ^
              duty or (ii)a memberof the NationalGuard called to activeduty                        dwelling. We may require you to sign an addendum regarding the
              formorethan30days in responsetoa nationalemergencydeclared                           approv.nl and impleir.ent.it ionofsuchaccommodations ormud:heation-;,
                                                                                                   as well as rest out tion obligations, il any.
            by the President; mid
        (2) you sioi\(>vernowLiigse\yage,iincontnil'.!bterL:nning\\,aur,
        housingdoesn't constitutea permanentchange-of-station order. After                          electrical shorts, cnine in progress, or fair housing accommodatior. or
        yoLinnoveout. we'llreturnyonrsecutitydeposit,lesslawfuldeductions.                          modification) Our written notes on vour oral request do not constitute a
        Forthe purposesofthisLeaseContract,orders describedin (2)abovewill                          written request from vou.
        only release the resident who qualifies under (1) and (2) above and
        receives the orders during the Lease Contract term and such residen t's                     Our complying with or responding toar.yoial request regarding seci;riiy
                                                                                                    or non-security matters doesn't waive the strict requirement forwritten
        spouse or legaldependents living in the resident's household, Aco
         resident who is not your spouse oi dependent cannot terminate under                        notices under this Lease Contract. You must promptly not ily us in writing
                                                                                                    of.water leaks;mold;electricalproblems,maltunctioninglights;broken 11,
         this military clause. Unless you state otherwise in paragraph 10,you
         represent whensigning thisLease Contractthat:(1) youdonotalready                           missingUvrksorlatche.sand otherconditionsthatposea hazard top: opertv,
        have deployment or change-of-station orders; (2)you will not be retiring                    health,o; safety. We mavchangeor install utilitvlinesorequipment seiving
        from the military during the LeaseContract term;and (3)the term ofyour                      thedw-elliiigifthewoikisdc*nei'eap       Trash receptacles must he kepi dosed. ,m„                    | c-nmph will, loial
       ordinances regarding trash disposal We may designate which hash                                  lopla. etnent-.i    ling lepairuriefurhishingcosts pertornungpesl
       recepl.u les will he sloied on Ihe premises,111,1 where lliey'l]Iv                               conlrol; doing preventive maintenance, checking tor water leaks
                                                                                                        changing filler,, icsiing or replacing .Icicchun or alarm devices 01
       ANIMALS. Mouuiniiit-. tin. /ui/eie wmmiiai.. i.yuh*. InJ* ti-h. msIci.'s                                                             ,1 to,        lipment, or appliances,
      miiiliilmii\uii.elini.ts. unit i,i>ret.)in, .llloavj, c:v,i tciuyoiiinh'/. .nm.'lriciil                                      lilies, e. ercising our c nntiactual
                                                                                                                                                                     lien; leaving
      ik-itm-llm;;, ponl,,* ;»,I/,n. M,™,,-,. ,., „,„,(,• „„',,.„ ,„•',,• ,,, „„//„,„•.,.,, ,„          ik-tKes, deliiene.g, installing, rc-connecting, orreplacing appliance,
       ii'iilm^. [fweallow ananimal, vi111 mustsignaseparate animal.id.lend i;m                         luriiiture, equipment, or security devices, removing or rekeying
      andpayananimal deposit. An animal deposit isconsidered a genera]                                  unaulhnn^ls*airir)cfcvices;annovmgiinauthorizedv™dowcoverings;
      security deposit. We willnitthori/ea support animal foi adisabled person                          stopping excessive noise; removing lieallh orsafety hazards (including
      hut will nntrequire aniinima) deposit. VVomay reijllii cm written statement                       hazardous materials), oritems prohibiled underourrules; removing
      Irnni a qualified professional verifying theneed torthesupport animal.                            peiishable foodstuffs ifyour electricity isdisconnected; removing
      Yonmust not f.vd stray or wild animals or allow unauthorized animals                              unauthorized animals; disconnecting utilities involving bona fide
      tohetied 10 anypinch, tree, orolher object onihe premises atany time.                             repairs, emergencies or construction; retrieving property owned or
      Ifyouorany guesloi occupantviolatesanimalrestrictions(withor withoul                              leased by former residents; inspecting when immediate danger to
      your knowledge), you'll tie suhje-rt to charges, damages,c\ iction, and                           personor property isreasonablysuspected;allowing personstoenter
      other remedies provided in this I.ease Contract. Ifan animal has been in                          asyouautlrarizedinyourrentalapplicahon(ifyoudie,areincarcerated,
      thedwelling at anvtimeduringyourterm ofoccupancy iv,ilhor without                                 etc.); allowing entry bya law officer with asearch orarrest warrant!
      ourconsent), we'll charge youforallcleaning and repair crisis, including                          or in hotpursuit; showing dwelling toprospective residents (after
      defleaing, deodorizing, andshampooing. Initial and daily animal violation                         move-out orvacate notice hasbeen given); orshowing thedwelling
      charges andanimal-removal charges areliquidated damagesfoiour time,                               togovernment representatives for thelimitedpurposeofdetermining
      inconvenience, and overhead (except roi attorney's fees and litigahon                             housing and fire ordinance compliance, and tolenders, appraisers,
      costs) in enforcing animal restrictions and rules We may remove an                                contractors, prospective buyers, or insurance agents.
      unaiilhori/eclanimal by(I)leaving, inaconspiciiousplace in'lhe dwelling,                    MULTIPLE RESIDENTSOROCCUPANTS.Eachresidentisjointlyand
      a 24-hour written notice otintent toremove theanimal, and12} following                      severally liable for all Lease Contract obligations. Ifyou orany guest or
      Iheprocednresof paragraph 1H. Wemaykeepor kennel theannual01turn                            occupantviolatestheLeaseContractormles,allresidemsareconsideredto
      itoverloa humane society or local authority. When keeping or kenneling                      have violated Ihe Lease Contract. Our requests and notices (including sale
      an animal, we ivon'l Iv liablelor loss,harm, sickness. 01death of the animal                notices) toany resident constitute notice toall residents and occupants.
      unless duetoournegligence. We'll return llie animal tovou upon request ilit                 Notices andrequests fromanyresident oroccupant constitute notice from
      hasnolalready been luriiedoverloahumane.society orlocalaulhurit\. Vou                       all residents. Your notice of LeaseContract termination may only be given
      mustpaytortheanimars reasnnablecareand kenneling charges Weh.nr                             by residents. Ineviction suits, each resident isconsidered the agent ofall
      no lien on the animal tor any pinpose                                                       other residents in thedwelling for service ofprocess. Any resident who
      WHEN WE MAY ENTER. Ilvou 01 anvguest ororcupanl isp,™ m,then                                defaults under this Uase Contract will indemnify the non-defaulting
      repairers.servicers.contraclor.s oiirrepreseni.itiee^, oroil-eroer^nyli, 1.1
                                                                                                  residents and their guarantors
      l"1"1"1""' I""I           rlI'll' eoler Ihe dwoiUnggj reasonable limes l,,r>ll„,            Security deposit refund check and anydeduction itemizations will beby: (check
      purposes listed in12) Ivloiv II nobody isinthcclwclling-,!rvn~s'uc-ri pcr-jms               ,'iuI: a one checkjointly payable to all residents and mailed to anv one
      may enlei peacefullyand at reasonable limes In duplicate or master key                            resident wechoose, OR                             . \I             j
      (or by breaking .1w mdoic or ollic-r means when neccs-ai VIit                                    3one check payable and mailed to l-OO |sgi»J|:Tl-'~i
      (1)    written notireol Ihe entry is jett ill   nnspicuous place ir.thedwelling                                                        .       {specifynameofone resident).
             immediately alter the entry; and                                                           Ifneither ischecked, then the refund will be made in one check jointly
      (2)   entry is for: responding to your request; making repai                                     payable to nil residents.

                                                                      Replacements
      REPLACEMENTS AND SUBLETTING. Replacing a resident,                          Procedures forReplacement, lfweapproveareplacementresident, then,
      subletting, orassignment isallowed 011/1/ when we consent in uniting. If    at our option: (l)the replacement resident must sign this Lease
      departing orremaining residents find a replacement resident acceptable      1iinfract with orwithout anincrease inthetotalsecurity deposit; or(2) the
      tous before moving out and weexpressly consent to thereplacement,           remaining and replacement residents must sign an entirely new Lease
      subletting, or assignment, then:                                                           Contract. Unless we agree otherwise inwriting, your security deposit will
      (1)    a reletting charge 11'/// «iit be due;                                               automatically transfer to the replacement resident as of the date we
      (2) a reasonable administrative (paperwork)fee mill be due, and a                           approve. The departing resident will no longer have aright looccupancy
             rekeying feewill be due if rekeying is requested or required; and                   or a security-deposit refund, but will remain liable for the remainder of
      (3) thedepartingandremainingresidentsiiiitfremainiiableforallLease                          flit- original Lease Contract term unless we agree otherwise in writing-
          Contractobligationsforthe restof the originalLeaseContractterm.                        even if a new Lease Contractis signed.

                                                  Responsibilities of Owner and Resident
31. RESPONSIBILITIESOFOWNER. We'llaclwithcustomarydiligenceto:              nolice to vacate or filing aneviction suit,wemaystillaccept rentor other
    (1) maintain fixtures, hot water, heating, and A/C equipment;          sums due; the filing oracceptance doesn't waive ordiminish our right of
    (2) substantially comply with all applicable laws regarding safety,    eviition.oranyothercontractualorstatutorv    right. Accepting money atany
        sanitation, and fair housing; and
    (3) make all reasonable repairs, subject to paragraph 26 and your       time doesn'twaive ourrighttodamages; pastorfuture rent.orothersums;
                                                                                                 or tocontinuewith evictionproceedings.
          obligation to pay fordamagesfor whichyou are liable
                                                                                                 Acceleration. Allmonthly renl for the rest of the LeaseContractterm or
     If we violate anv of Iheabove, yon maypossibly terminate this Iwc.
     Contract andexercise other remedies underTexas Property Code Section                        lenewal period will beacceleratedautomaticallywilhoutnoticeordemand
     92.0.56 bv following this procedure                                                         (before orafler acceleration) and willbe immediately due and delinquent
                                                                                                 it. without ourwritten consent: (1) you move out, remove property in
     (a) all rentmustbecurrentand you must make awritten request for repair                      preparingtomoveout.orgiveoralorwrittennodcefbyyouoranyocciipant)
            or remedy of Ihe condition—after which we'll havea reasonable time
            for repair or remedy;                                                                ot;ntent tomove outbefore theLeaseContract term orrenewal period ends;
                                                                                                 .nut (2) you've notpaidallrentfor theentire Lease Contract term orrenewal
     (b) ifwefail todoso, you mustmakeasecond written requestfortherepair                        period. Suchconduct isconsideredadefaultforwhich weneed notgiveyou
            or remedy (to make sure that there has been no miscommunication                      notice. Remaining rent also will beaccelerated ifyou're judicially evicted
            between us)—after which we'll have areasonable time for the repair                   or moveout whenwedemandbecause you'vedefaulted. Acceleration is
            or remedy; and                                                                       subjectto our mitigationobligationsbelow.
     (c)    if the repair or remedystill hasn't been accomplished within that
            reasonable timeperiod,youmay immediately terminate this Lease                        Holdover. You oranyoccupant,invitee,orguestmust not holdoverbeyond
            Contract bygiving usafinal written notice. You alsnmayexerrispnther                  thedatecontained inyourmove-outnoticeorournotice tovacateforbeyond
            statutory remedies, including those under Texas Property Code                        adifferent move-out date agreed tobytheparties inwriting). Ifaholdover
            Section 92 llrV.1                                                                    occurs, then: (1) holdover rent isdue inadvance onadaily basis and may
                                                                                                 becomedelinquent without noticeor demand; (2)rent for the holdover
     Instead ofRiving thetwowritten requests referred toabove, youmay give                       period will beincreased by25% over thethen-existing rent, without notice;
     usonerequest bycertified mail, returnreceipt requested, orbyregistered                      13) you'llbeliable tous(subject toourmitigation duties) forallrentforthe
     mail—after which we will havea reasonable limefor repairor remedy.                          miltermofthepreviously signedLeaseContractof anewresidentwhocan't
     "Reasonable time" takes into account thenature of theproblem and the                        .x-ciipy because oftheholdover; and (4) atouroption, wemay extend the
     reasonable availability of materials, labor, and utilities. Your rent must be               I easeContractterm—for up toone monthfromthedate of noticeof Lease
     current at thetimeofanyrequest. We will refund security deposits and                        (onlract extension—by delivering written notice toyou oryour dwelling
     prorated rent as required by law.                                                           while you continue to hold over.
32. DEFAULT BYRESIDENT. You'll beindefaultif: (1 jyou don'tpay rent                              Other Remedies. We may report unpaid amounts tocredit agencies. If
    orother amounts thatyouoweontime; (2) youoranyguestoroccupant                                vou default andmove outearly, youwillpayusanyamounts stated tobe
     violatesthis I-easeContract,our rules, or fire,safety,health, or criminal                   reolaldiscountsor concessions agreedto in writing,in additiontoother
     laws, regardless ofwhether orwhere arrest orconviction occurs, (31 you                      sums due. Upon your default, we haveall other legal remedies, including
     abandon the dwelling; (4)you give incorrecl or false answers in a rental                    i-e.tse Contract termination andstatutory lockout underSection 92.0081,
     application; (5)you or any occupant is arrested, charged, detained,                         lexas Properly Code, except as lockouts and liens areprnhihil.it hy
     convicted, or given deferred adjudication or pretrial diversion for (i) a                   Seel ion 2306,6736. Texas Govemmi-nt Cod, for owners supported hy
     felony offense involving actual orpotential physical harmtoa person, or                     hnusingtaxcredilallnraiinns Aprevailing party mayrecover reasonable
     involving possession, manufacture, or delivery of a controlled substance,                   attorney'sfeesandallother litigation costs from the non-prevailing parties,
     marihuana, or drug paraphernalia as defined in ihe Texas Controlled                         excepta party may not recover attorney's fees and litigahoncosts in
     Substances Act, or (ii)any sex-related crime,includinga misdemeanor;                        connection witha party'sclaims seeking personal injury, sentimental,
     (6) any illegal drugs orparaphernalia arefound inyour dwelling; or(7)                       exemplary or punitive damages We may recover attorneys' fees in
     youoranyoccupant, inbadfaith, makesaninvalidhabitability complaint                          connection with enforcingour rights under this Lease Contract. You agree
     toan official oremployee ofa utility company or thegovernment.                              that latechargesare liquidated damagesand a reasonable estimateof
    Eviction, tfyoudefaidtoi linldnuer.uf mnytnd i/ollr right ofoccupilucyliy$10111$             su, hdamagesforourtime,tnconvenience.andoverheadassociated with
    you a24-hour written notice lovacate. Notice may beby: (11 regular mail.                     roNectinglate rent (butare not for attorney's fees and litigationcosts). All
    (2) certified mail, return receipt requested; (3) personal delivery to anv                   unpaid amounts you owe, including judgments, hear 18% interest per
    resident;(4)personaldelivery atthedweiling toanyoccupant over 16years                        year Irom duedate, compounded annually. You mustpayall collection-
    old; or(5) affixing thenotice totheinside ofthedwelling's main entry door.                   agency fees ifyou fail topay allsums duewithin 10 days after wemail
     Notice bymailonlywillbeconsidered delivered ontheearlierof:(1)actual                        you aletter demanding payment and stating that collection agency fees
    delivery, or(2) three days (nol counting Sundays orfederal holidays) after                   will beaddedif youdon't pay allsumsby that deadline.
    the notice isdeposited intheUS Postal Service with postage. Termination                      Mitigation of Damages, [fyou move out early, you'll be subject to
    ofyourpossession rights orsubsequent reletting doesn't release youfrom                       paragraph 11 and all other remedies We'll exercise customary diligence to
    liability for furure renl orother Lease Contract obligations After giving
Kr.sintNTiAL LiAve Conikact         © 2011, Texas Ar.inniNT Association, l~c.
                                                                                                 relet and minimize damages. We'll credit all subsequent rentthat we
                                                                                                 .•dually receive from replacement orsubsequent residents against your
                                                                                                 hah lity forpast-dueand future rentand othersums due                     Page 4or6   3
                                                                   Geneia) Clauses


 MISCELLANEOUS. Neither ivc nor any ofour representatives have                    Utilities may beused only for normal household purposes andmust
 made any oral promises, representations, or agreements. This lease               not be wasted. If your electricity is ever interrupted, you must use
 Contract is the entire agreement between you and us. Our representatives         only battery-operated lighting
 (including management personnel, employees, and agents! have no
 authority to waive, amend, or terminate this Lease Contract or any part          PAYMENTS. Payment of all sums is an independent covenant.
 ofit.unless in writing, and no authority lomake promises, representations,       At our option and without notice, we may apply money received
 oragreements that impose security duties orother obligations onusorour           (other than sale proceeds under paragraph 13 or utility payments
 representatives unless in writing. No action oromission by uswill be             subject to government regulation) first to any of your unpaid
 considered a waiver of our rights or of any subsequent violation,                obligations, then tocurrent rent—regardless ofnolalions onchecks
 default, or time or place of performance. Our not enforcing or                   or money orders and regardless ofwhen theobligations arose. All
 belatedly enforcing written-notice requirements, rental due date1;,              sums otlier than rent are due upon our demand. Afterthe due date.
 acceleration, liens, or other rights isn't a waiver under any                    we i]o not have to accept the rent or any other payments.
 circumstances. Except whennotice or demandis- required by statute,
 you waive any notice and demand for performance from us if you                   TAA MEMBERSHIP- Werepiesentthat,al the timeofsigningthis
 default. Written notice to or from our managers constitutes notice to            Lease Contract: ("I) we; (2) the management company that
 or from us. Any person giving a notice under this Lease Contract                 represents us; or |3)any locator service that procured you is a
 should retain acopy ofthe memo, letter, orfox that was given, aswell             member in goodstanding ofboththeTexas Apartment Association
 as any fax transmittal verification. Fax or electronic signatures are            and the affiliated local apartment association foi the area where
  binding. All notices must besigned Notices may notbegiven by email              thedwelling islocated. Themember iseitheranowner/management
  or other electronic transmission.
                                                                                  company niembei or an associate member doing business as a
                                                                                   locator service {whose name and address must be disclosed on
  Exercising one remedy won't constitute anelection orwaiver ofother               page 6). It not, the following applies ft) this Lease Contract is
  remedies. Insurance subrogation iswaived byallparties. AI! remedies              voidable at your option and is unenforceable by us (except for
  are cumulative. No employee, agent, or management company is                     property damages); and(2) wemav notrecover past orfuture rent
  personally liable for any of our contractual, statutory, or other                or other charges. The above remedies also apply if both of the
  obligations merely by virtue of acting on our behalf. This Lease                 following occur: (1) the Lease Contract is automatically renewed
  Contract binds subsequent owners. Neither an invalid clause nor                  on a rnonth-to-month basis two or more times after membership
  theomissionof initialson any page invalidatesthis LeaseContract.                 in TAA and the local association has lapsed; and (2) neither the
  Allnoticesand documents may be in Englishand, at our option, in                  ownernor the management companyis a member of TAA and the
  any language that you read or'speak All provisions regarding our                 local association at the time of the third automatic renewal. A
  non-liability and non-duty apply to our employees, agents, and                   signed affidavit from the local affiliated apartment association
  management companies. This Lease Contract is subordinate to                      which attests to non-membership when the Lease Contract or
  existing and future recorded mortgages, unless theowner's lender                 renewal wassigned will beconclusive evidenc^f non membership.
  chooses otherwise. All Lease Contract obligations must be                        Governmental entities may use T./w\ kmaaoif TAA agrees in
  performed in the county where the dwelling is located.                           writing.                              ,^5      -C"
  Wp may deactivate or not install keyless boltingdevices on your
  doors if: (1) youoran.qgupaat inthedwelling isover 55 ordisabled,
  and (2) the requirements nf Sectiun 92.153(e) ur ff>, TexasProRefly
                                                                                                                       -' O        t
  Code are satisfied

                                                             Security Guidelines for Residents                                             m

  SECURITY GUIDELINES. We care about your safety and that                            • Check the door viewer before a*\f$eiing fig door. Don t open
  of otheroccupants and guests. Nosecurity system isfailsafe. Even                     the door if you don't know tftt^erson cfr have any doubts.
  the best system can't prevent crime. Always act as if security                       Children who are old enough ft? £jjte airejnf themselves should
  systems don'texistsince theynre subject to malfunction, tampering;,                  never let anyone inside when home witiAmr an adult.
   and human error. We disclaim any express or implied warranties                    • Regularly checkvour securitydevices, smokealarms and other
   of security. Tfie best safety measures are the ones you perform as                  detection devices to make sure they are working proper!v.
   a matter of common sense and habit.                                                 Alarm and detection device batteries should be tested monthly
                                                                                       and replaced at least twice a year.
   Informall other occupantsin yourdwelling,includingany children                    • Immediately report in writing (dated and signed) to us any
   you may have, about these guidelines. We recommend that all                         needed repairs of security devices, doors, windows., smoke
   residents and occupants use common sense and follow crime                           alarms and other detection devices, as well as any other
   prevention tips, such as those listed below:                                        malfunctioning safety devices on the property, such a> broken
   • In case of emergency, call 911. Always report emergencies to                      access gates, burned out exterior lights, etc.
      authorities first and then contact the management.                             • If your doors or windows are not secure due lo a malfunction
   • Report anysuspicious activity to the police first,and then follow                 or break-in, stay with a friend or neighbor until the problem is
      up with a written notice to us.                                                  fixed.

   • Knowyour neighbors. Watchingout for each other is one of the                    • When you leave home, makesure someone knows where you're
      best defenses against crime                                                      going and when you plan to be back.
   • Always be aware of your surroundings and avoid areas that are                   • Lock your doors and leave a radio or TV playing softly while
      not well-traveled or well-lit.                                                   vou're gone. Closecurtains,blindsand windowshadesat night.
   • Keepyour keys handy at all times when walking to your car or                    • While gone tor an extended period, secure your home and use
      home.
                                                                                       lamp timers. Also stop all deliveries (such as newspaper and
                                                                                       mail) or have these items picked up daily by a tnend
   • Donotgoinsideifyouarrivehomeand findyourdooropen.Call
     the policefromanother locationand ask them to meet you before                   • Know at least two exit routes from your home, it possible.
      entering.                                                                      • Don't give entry keys, codes or gate access cards to anyone.
    • Make sure door locks, window latches and sliding glass doors                   • Always lockthe doorson your cm,even whiledriving, lake the
      are properly secured at all times.                                               keys and remove or hide any valuables. Park your vehicle in a
    • Use the keyless deadbolt in your dwelling when you are at home.                   well-lit area,

    • Don't put yournameoraddresson yourkeyringor hideextrakeys                      • Check the backseat before getting into youi car. Be careful
      in obvious places, likeundera flower pot.If you losea keyor have                 shipping at gas stations or automatic-tellermachinesat night
      concernsabout key safety,we will rekey your locksal your expense,                or anytime when you suspect danger.
      in accordance with paragraph v of the Lease Contract.                          There are many other crime prevention tips readily available from
                                                                                     police departments and others.

                                                                    When Moving Out                                                                 I


57. MOVE-OUT NOTICE.            Before moving out, vou must give our                     • Your move-out notice must be in writing. Oral move-out not.ee
   representative advance written move-out notice as provided below.                       will not be accepted and will not terminate your LeaseContract.
   Your move-out notice will not release you from liability for the full                 • Your move-out notice must not terminate the Lease Contr.ict
    term of the Lease Contract or renewal term You will still be liable for                sooner than t'heend of the LeaseContract termor renewal period.
    the entire Lease Contract term if you move out early (paragraph 22)
    except under paragraphs tO, 16, 22, 23 or 31). YOUR MOVE-OUT                         • if we require you to give us more than 30 days written notice to
    NOTICE MUST COMPLY WITH EACH OF THE FOLLOWING:                                         move out before the end ot the Lease Contract term, we will give
                                                                                           vou a written reminder not less than 5 days nor more than ^0 days
       • We must receive advance written notice of you].-move-out date.                    before your deadline for giving us \ our written move-out notice
         Tiie advance notice must be at least the number of day; of notice                 If we fail to provide a reminder notke. 3Udays written not.ee to
         required in paragraph 3 or in special provisions—even if the                       move-out is required.
         Lease Contract has become a month-to-month lease. If a move-
         out notice is received on the first, it will suffice for move-out on         YOUR NOTICE IS NOT ACCEPTABLE IV11 DOGS NOT COMPLY
         the last day of the month of intended move-out, provided that                WITH ALL OF THE ABOVE. We recommend vou use our written
         all other requirements below are met.                                        move-out form to ensure you provide the information needed. >ou
                                                                                      must obtain from us written acknowledgment that we received your
       • The move-out date in your notice {check one}: O must be the last              move-out notice. If we terminate the Lease Contract, we must give
         day of the month;or n may be the exactday designated in your
         notice. If neither b checked. Ihe second applies.
Rcsideniiai Lf*se Conthact      £> 2011, Trx\s Atarimenv AsmjUation, Inc.
                                                                                       vou Ihe same advance noLice--unless you are in default.

                                                                                                                                         J2      P*GE 5 OF 6
                                                                                                                                                               3^
 38. MOVE-OUT PROCEDURES. The move-oi.l dale can't bechanged                               government lees oi ,,i es agamsl n- for violation (hy you, your
      unlessweand you bcilh agreein writing.You won't mrac out hetore                      nccupanK or guestsl ol local ordinances relating to alarms ami
      Hie Lease Contractterm or renewal period eods links all rent tor                     detection deuces, raise alarms, lending, or other matters; late-
      theentireLease Contract term orrenewal period ispaidin full Early                    pavmenIand returncil-check charges; achargemot loexceed J.I(10) for
      move-out may result in reletting charges and acceleration ot future                  •mi tune and inconvenience m our lawful removal of an annual or in
      rent under paragraphs 11 and 12. You're prohibited by law from                       anv vain! eviction proceeding against yon, plusattorney's tees, court
      applying any security deposit to rent. You won't stav beyond the                     costs, and iiling fees aocuailv paid: and tube: sums cine under tln>
      date you are supposed to move out. All residents, guests, and                        Lease Contract
      occupants must surrender or abandon the dwelling before the 30-
      dayperiod fordepositrefund liegins. You mustgiveus and theLI S.                      ~i ouTI be liable tous lor: (1, charges tor replacing all keys and
      Postal Service, in writing, each resident's forwarding address                       access devices listed in paragraph ri if you fan to return them
                                                                                           on or hetore your actual move-out date, |2) accelerated rent ii
 39. CLEANING. You must thoroughly clean the dwelling, including                           you have violated paragraph 32: and (•) a reletting lee it vol,
     doors, windows, furniture, bathrooms, kitchen appliances, patios.                     have violated paragraph II.
     balconies, garages, carports, and storage areas. You must "follow
     move-out cleaning instructions if they have beenprovided. If you                42. DEPOSIT RETURN, SURRENDER, AND ABANDONMENT.
     don't clean adequately, you'll be liable for reasonable cleaning                     Well mail you youi seruiitv deposit refund (less lawlul
     charges—including charges forcleaning carpers, draperies, furniture,                 deductions) and an itemized accounting of anv deductions no later
     walls, etc that aresoiled beyond normal wear(that is,wear orsoiling                   than 3(1 days after surrender or ab.indomvenl, unless statutes
     that occurs without negligence, carelessness, accident, or abuse).                   provide otherwise

40. MOVE-OUT INSPECTION. You should meel with ourrepresentative                           You have moiciulcrcl the dwelling when: I".: Ihe move-out dale
    fora move-out inspection. Our representative has no authority to                      liaspassedand noone is livingin thedwelling inour reasonable
    bind or limit us regarding deductions for repairs, damages, or                        judgment; or (2) dwelling keys and ace,.,; devices lis'ed in
    charges. Any statements or estimates bvusor our representative arc                    paragraph s have been turned in to us—whichever date occurs
    subject to our correction, modification, or disapproval hetore final                  lilst
     refunding or accounting
                                                                                           ion have ntWhloiicd the dwelling when all of the following have
41. SECURITY DEPOSIT DEDUCTIONS AND OTHER CHARGES.                                        occurred (I) everyone appeals lo have moved out in our reasonable
     You'll be liable for thefollowing charges, ifapplicable: unpaid rent:                judgment; (21 clothes, lurniture, and persona] belongings have been
     unpaid utilities; unreimbursed service charges; repairs or damages                   substantially removed in our reasonable judgment, (3)'you've been
     caused by negligence, carelessness, accident, or abuse, including                    in delault for nonpayment of rent lor 5 consecutive days, or water,
     stickers, scratches, tears, bums, stains, or unapproved holes;                       gas,or electricservu e lor the dwelling notconnected:n our name has
     replacement cost of our property that was in or attached to the                      been terminated or transferred, and |4| you've not responded tor2
     dwellingand is missing; replacingdead or missingalarm or detection                   days toournotice lelt on the inside ol the main entry door, staling
     device batteries at any time, utilities tor repairs or cleaning; trips to            thai we consider the dwelling abandoned A dwelling is also
     let in company representatives to remove vour telephone,Internet,or                  "abandoned" It! days after Ihe death of a sole resident.
     television services or rental items(if vou so request or have moved
     out); trips toopen thedwelling when youor anvguest or occupant                                icier, abandonment, or judicial eviction ends           ght of
     is missinga key;unreturned keys:missingor burned-out lighl bulbs,                    possession lorallpurposes and gives us theimmediate right to clean
     removing or rekeying una uthorized security devices oi alarm systems;                up. make repairs in. and lelei Ihe dwelling; determine anv security
     agreed reletting charges; packing, removing, or storing property                     deposit deductions; and remove property lelt in the dwelling
     removed or stored under paragraph 13; removing or hootingillegally                   Surrender, abandonment, and judicial eviction altecl your rights
     parked vehicles; false security-alarm charges unless due to our                      to property letl in Ihe dwelling (paiagraph :?i, but do not afted
     negligence, animal-related charges under paragraphs 6 and 27;                        our mitigation obligations (paragraph 32).

                                                         Signatures, Originals and Attachments
     ORIGINALS AND ATTACHMENTS. Tins I.easeContracthasbeeii
     execuledin multipleoriginals,each with originalsignatures—onefor                                 You are legally bound by this document.
     you and one or more for us. Our rules and policies, if any, will be                                      Please read it carefully.
     attached to the Lease Contractand givento you at signing. When an
     Inventoryand Condition formis completed,both you and we should                                    Before submitting a rental application
     retain a copy. The items checked below are attached to and become                            or signing a Lease Conlracl, you may take a copy
     a part of tlu's LeaseContract and are binding even if not initialed or                of these documents to review and/nr consult an attorney.
     signed:                                                                                      Additional provisions or changes may be made
     O Access Gate Addendum                                                               in the lease Contract if agreed lo in writing by all parlies.
     G Additional Special Provisions
                                                                                        You are entitled lo receive an original of this Lease Contract
     CI Allocation Addendum for: O electricity d water !~l gas                                     after it is Jully signed. Keep it in a safe place.
        • central system costs l"l trash/recycling O cable/satellite
       D storm water /drainage             -•ices/government tee
     fl Animal Addendum
     G Asbestos Addendum (if asbestos is present)
    • Bed Hug Addendum                                                                                                                       *     r*V.i„
                                                                                                                                                     'alt* .^t^ned
                                                                                                                                                              .,„.-..*
    n Early Termination Addendum
     n Enclosed Garage, Carport or Storage Unit Addendum
    uVmventnry & Condition norm
                                                                                                                                                   Df.le signed
    H Intrusion Alarm Addendum
    D Lead Hazard Inhumation and Disclosure Addendum
    • Lease Contract Guaranty (              guaranties, if more than one)
                                                                                                                                                   Date signed
    D Legal Description of Dwelling (optional, if rentaltermlongerthan
       one year)
    f~l Military SCKA Addendum
    D Mold Information and Prevention Addendum
    CI Move-Out Cleaning Instructions
                                                                                     Oi^wforOwner's Representative tsjs;iint